Province du Bandundu -District du Maï Ndombe- Territoire d’'Inongo-
Secteur d’Inongo - Groupement lyembe -

Procès- Verbal d'élection de l'un des membres pour constituer le Comité de Gestion de la clause sociale du cahier des
charges pour le compte du Groupement lyembe,

Sachant que le Chef de Groupement supervise, de par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale du Groupement lyembe - Secteur d'Inonogo, Territoire d'inongo, District du Maï Ndombe, Province du
Bandundu, avons en date de ce 3 novembre 2011, après consultation, élu les personnes suivantes en qualité de
membres du comité de gestion de la clause sociale du cahier des charges avec la FOLAC ; titre n° 24/05.

NOM FONCTION SIGNATURE
1 | Ibeke Bola Président ta A :
2 1] Imoko Lokosa Patrice Trésorier Fu CÆ
—
3 | Mpia Isanza Secrétaire rapporteur As £
4 | Emoma Lobota Conseiller

5 |Ikongo Bosale Conseiller BAS

6 |Elala lsile Conseiller <

8 | EsangolaNgondo Conseiller
Le

8 | Nkutia Nyoku Conseiller

9 | Imponga Léonard Conseiller

7 | Mbokolo David Conseiller Ret
_|

Représentant du Concessionnaire désigné par celui-ci :

NOM FONCTION SIGNAT

1 | Cyrille Mbaki Chef de Chantier

En foi de quoi, ce procès-verbal est établi et signé par les membres de la “Éimunaute Locale du Groupement
lyembe, ci-après :

Nom Qualité Village Signature

Nsakoko Mpia Nkoy représenté Fr
par François Mpeti Dodoma Chef de Secteur re.
Lokuku Bolisomi Léon

représenté par Mbokolo Mputu Chef de Groupement MA
(capita de Lobambanzale)

Boluka Nzondo représenté par
Ibeke Bola Luambo Chef de Terre Betumbe k 1 le À

Ikongo Bosale Notable Betumbe Beses

Représentant Chef de

Louis Bapoma Terre Bolondo CEÀ
Mbokolo David Notable Bolondo — 5 —
Bile Bokelo Notable Bolondo

Mbokolo Mputu

Représentant Chef de
Terre

Lobambanzale

Isuku Lompenge

Notable

Lobambanzale

Représentant Chef de

Boluka Batoka Terre Ibali Sud

Bokiki Albert Notable Ibali Sud

Mbaka Maï Ndombe représenté | Chef de Terre , Pan

par Nkutia Nyoku Jules + Mongotabotwa

Matenkoni Bopeke représenté | Chef de Terre Nésit os

par Imoko Lokosa de PR

Lobota Enamana représenté par | Chef de Terre Beñd

Bokiki Albert Eau A 4 us

x Président du comité de

Imponga Léonard négociation Bolondo toy
Vice-Président du comité À.

Ibeke Bola Luambo Betumbe a Û

de négociation

Secrétaire du comité de

Mpia Isanza négociation Lobambanzale p.
Membre du comité de F
Nkansinga Mopero négociation Ntombibongo
; Membre du comité de . À

Elala Isile négociation Ibali Sud S
Membre du comité de .

Imoko Lokosa négociation Mongotabotwa PAS “

| —
Membre du comité de
Ntikala Lokaso Nanette négociation Betumbe sage

L'Administrateur du Territoire

Secteur d'Inongo - Groupement lyembe -

Procès- Verbal d'élection de l'un des membres pour constituer le Comité de Suivi de la clause sociale du cahier des
charges pour le compte du Groupement lyembe,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale du Groupement lyembe - Secteur d'Inongo, Territoire d’Inongo, District du Maï
Ndombe, Province du Bandundu, avons en date de ce 3 novembre 2011, après consultation, élu les personnes
suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la FOLAC ; titre n°
24/05.

NOM FONCTION SIGNATURE
1 | Bopeke Nyoku Conseiller
2 | Lopamo Yelefwa Conseiller

3 | Ntikala Lokaso Nanette Conseiller =

4 | Ebengo Bruce ONG UDME oh

Représentant du Concessionnaire désigné par celui-ci :

m3

TS

NOM FONCTION SIGNATURE

=—#+
1 | Mandiangu Faustin Coordinateur 2. A0

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Lacs du Groupement
lyembe, ci-après : RUE NS
AD

Nom Qualité Village Signature

Nsakoko Mpia Nkoy représenté

par François Mpeti Dodoma Gnefde Sécieur

Lokuku Bolisomi Léon
représenté par Mbokolo Mputu Chef de Groupement
(capita de Lobambanzale)

Boluka Nzondo représenté par

Ibeke Bola Luambo Chef de Terre Betumbe
Ikongo Bosale de it... | Notable Betumbe
Louis Bapoma pepe rentanéGnefide Bolondo
Mbokolo David Notable Bolondo
Bile Bokelo Notable Bolondo

Représentant Chef de
Mbokolo Mputu Tétre Lobambanzale MN

LUUaltIVall£ aie

Représentant Chef de

Boluka Batoka Terre Ibali Sud

Bokiki Albert Notable Ibali Sud

Mbaka Maï Ndombe représenté | Chef de Terre

par Nkutia Nyoku Jules Mongotabotwa

Matenkoni Bopeke représenté | Chef de Terre Ni

par Imoko Lokosa g

Lobota Enamana représenté par | Chef de Terre x

Bokiki Albert fans cÜuurk
Président du comité de f

Imponga Léonard négociation Bolondo Pay
Vice-Président du comité

Ibeke Bola Luambo j Betumbe De]

de négociation

Mpia Isanza

Secrétaire du comité de
négociation

Lobambanzale

Membre du comité de

Nkansinga Mopero négociation Ntombibongo
k Membre du comité de
Elala Isile négociation Ibali Sud
Membre du comité de
Imoko Lokosa | négociation Mongotabotwa 2 dj
Membre du comité de
Ntikala Lokaso Nanette négociation Betumbe

L'Administrateur du Territoire
Madame Gabrielle MANGI ISEKA

Voie

De

Ge

Province du Bandundu -District du Maï Ndombe- Territoire #Éte5ge- à e Ko kb
Chefferie Badia -

Procès- Verbal d'élection de l'un des membres pour constituer le Comité de Gestion de la clause sociale du cahier des
charges pour le compte de la Chefferie Badia,

Sachant que le Chef de Groupement supervise, de par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale de la Chefferie Badia — Chefferie de Badia, Territoire de Kutu, District du Maï Ndombe, Province du Bandundu,
avons en date de ce 3 novembre 2011, après consultation, élu les personnes suivantes en qualité de membres du

comité de gestion de la clause sociale du cahier des charges avec la FOLAC ; titre n° 24/05.

NOM FONCTION SIGNATURE

|
1 | Benyimi Ngakoy Joseph Président EE oe
2 | Boligo Majumu Michel Trésorier

3 | Mpia Paul Dally

Secrétaire rapporteur

4 | Mugien llepi Emile Conseiller es,
5 | Ntua Imbaya Charles Conseiller ET
MA
6 | Kelanga Bakako Maurice Conseiller E-
_|
7 | Mbo Oshiewa Filbert Conseiller j au
8 | Nduita Joël Conseiller ÿ

9 | Bruce Ebengo

UDME — Observateur -

Représentant du Concessionnaire désigné par celui-ci :

NOM

FONCTION

1 | Cyrille Mbaki

Chef de Chantier

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locäté

ci-après :

Nom Qualité Village Signature

Ibia Wambo Jean-Claude Chef de Chefferie V4
Benkimi Bomponga Richard Chef de Terre Bomo née
Benyimi Joseph Chef de Terre Kemba Æ ce
Jean Lomata Motuli représenté

par Bolingo Majumu Dakar Chef de Terre Le

Mpia Paul Dally Chef de Terre Isho +

Malumansho Nkunubwe | Chef de Terre | Bilondi pa
Kelanga Maurice | Chef de Terre Nkilinkili FSÉE
Bakako Wansale Notable Nkilinkili rs.
Président du comité de ,
Mbo Oshewa négociation Ibaa
: . ÿ Vice-Président du comité .
Mongien Emile | de négociation | Bilondi
| |
Secrétaire ducomité de |
Mpia Paul Dally | négociation | Isho
D Membre du comité de Î
Nduita Bokole négociation | Bomo
Membre du comité de
Ntwa Imbaya négociation Kemba HF
- | Membre du comité de | ÿ 12
Bosibwana Bosco | négociation | Isho
5 | Membre du comité de RES L L
Nkanda Mbula négociation Nkilinkil ns
Va : D
Cooptée en tant que Ï
Ndjendje Mpembe Bibiane Membre du comité de | Kutu De
négociation = É
Observateur
Ikoyo Mputu (PA) | Kutu
$ Observateur ds : il
Mbo Elima (PA) Kutu

Mr. Roger YALALA KYATENDA MUKUMBUKWA

Administrateur du Territoire de Kutu

de 6 ‘tete ot à sr tnt

Chefferie de Badia

Procès- Verbal d'élection de l'un des membres pour constituer le Comité de Suivi de la clause sociale du cahier des
charges pour le compte de la Chefferie Badia,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale de la Chefferie Badia - Secteur de Badia, Terntoire de Kutu, District du Maï
Ndombe, Province du Bandundu, avons en date de ce 3 novembre 2011, après consultation, élu les personnes
suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la FOLAC ; titre n°
24/053.

NOM FONCTION SIGNATURE

4 | Benkimi Richard Conseiller LA

2 Malemansho Nhuniboe Conseiller —

3 | Bakako Wansale Conseiller Li

4 | Bosbwana Elimo Bosco Conseiller Heut

5 | Ndjendje Mpembe Bibiane Conseiller Lee
6 | Bruce Ebengo ONG UDME reel
À

Représentant du Concessionnaire désigné par celui-ci :

NOM FONCTION SIGNATURE

4 | Mandiangu Faustin Coordinateur CAES

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale de la Chefferie Badia,
ci-après :

Nom Qualité Village Signature

Ibia Wambo Jean-Claude Chef de Chefferie 7 di
Benkimi Bomponga Richard Chef de Terre Bomo

Benyimi Joseph Chef de Terre Kemba Fe.

Jean Lomata Motuli représenté

par Bolingo Majumu Dakar Chef de Terre lbaa

Mpia Paul Dally Chef de Terre Isho

Malumansho Nkunubwe Chef de Terre Bilondi la

Kelanga Maurice Chef de Terre Nkilinkili EE

Bakako Wansale Notable Nkilinkili (Se

negociation

Vice-Président du comité

À

Mongien Emile de négociation Bilondi <a.
Secrétaire du comité de { =

Mpia Paul Dally ao Isho D -
Membre du comité de |

Nduita Bokole négociation Boma BCE
Membre du comité de

Ntwa Imbaya négociation Kemba ea
Membre du comité de 2,

Bosibwana Bosco négociation In anses
Membre du comité de Jere

Nkanda Mbula négociation Nkilinkili FH
Cooptée en tant que 2722

Ndjendje Mpembe Bibiane Membre du comité de Kutu
négociation
Observateur

Ikoyo Mputu (PA) Kutu == 2
Observateur —-

Mbo Elima (PA) Kutu ==

Mr. Roger YALALA KYATENDA MUKUMBUKWA
Administrateur du Territoire de Kutu

CLAUSE SOCIALE 1/2
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 24/05 FOLAC

Entre :
1) La communauté locale du Groupement lyembé concernée par les quatre premières Assiettes
Annuelles de Coupe dont la liste des composantes est reprise en annexe 01,

située dans :
le Secteur d'Inongo
le Territoire de Inongo,
le District du Maï Ndombé,
la Province du Bandundu,
en République Démocratique du Congo,

Représentée par : Mrs (!)

Pouvoir traditionnel et notables

Secteur Inongo

Chef de Secteur : Nsakoko Mpia Nkoy représenté par François Mpeti Dodoma

Groupement

Chef de Groupement Lokuku Bolisomi Léon représenté par Mbokolo Mputu (capita de
Lobambanzale)

Village : Betumbe
Chef de Terre : Boluka Nzondo représenté par Ibeke Bola Luambo
Notable : Ikongo Bosale

Village : Bolondo
Représentant Chef de Terre : Louis Bapoma

Notables : Mbokolo David
Bile Bokelo

Village : Lobambanzale

Représentant Chef de Terre :  Mbokolo Mputu

Notable : Isuku Lompenge

Village : Ibali Sud
Représentant Chef de Terre :  Boluka Batoka

Notable :

Village : Mongotabotwa
Chef de Terre :

Village : Ngeli
Chef de Terre :

Village : Pensimo
Chef de Terre :

Imponga Léonard
lbeke Bola Luambo
Mpia Isanza
Nkansinga Mopero
Elala Isile

Imoko Lokosa

Bokiki Albert

Mbaka Maï Ndombe représenté par Nkutia Nyoku Jules

Matenkoni Bopeke représenté par Imoko Lokosa

Lobota Enamana représenté par Bokiki Albert

Membres du Comité de Négociation

Président du comité de négociation de Bolondo
Vice-Président du comité de négociation de Betumbe
Secrétaire du comité de négociation de Lobambanzale
Membre du comité de négociation de Ntombibongo
Membre du comité de négociation de Ibali Sud
Membre du comité de négociation de Mongotabotwa

Ntikala Lokaso Nanette (F) Membre du comité de négociation de Betumbe

Le Groupement lyembe certifie, en date du 2 novembre 2011, qu’il n’y a pas de peuples
autochtones jouissant de droits coutumiers sur son territoire concerné par les 4 premières

assiettes annuelles de coupe.
et ci-après dénommée « La communauté locale», d'une part ;

et

2) La Société Forestière du Lac, en sigle FOLAC, immatriculée au registre de commerce sous Le
numéro 58 682, ayant son siège au n°19 avenue des Brasseries, Commune de Limite, ville de
Kinshasa, en République Démocratique du Congo, représentée par Madame Véronique MPASE
LOKOLI NZAKO, gérante statutaire, ci-après dénommée « Le concessionnaire forestier », d'autre

part;

Etant préalablement entendu que :

la société

est titulaire du titre forestier ti, figurant en annexe 2, n° 024/05. du 27 avril 2005, en
application de l'arrêté n° 024/CAB/MIN/ECN-EF/05 du 27 avril 2005, jugé convertible en
contrat de concession forestière, comme notifié par lettre, figurant en annexe 3,
n°4836/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008 et couvrant une superficie de
185 170 hectares dont 95 699 hectares utiles d’après le récapitulatif des surfaces
exploitables établi par La DIAF, en date du 23 août 2011 figurant en annexe 4 et la carte de
stratification figurant en annexe 5.

la communauté locale est riveraine de la concession forestière concernée; ces forêts sont

situées sur la rive est du Lac Maï Ndombe et sont limitées

o au nord par la rivière Bowele,

o au sud par la rive droite de la rivière Lukenie entre la sortie du lac à Kutu et
l'embouchure de la rivière Luabu,

o à l'est par la rivère Bakwa et La rivière Betopetope et

o à l’ouest par le Lac Maï Ndombe, partie comprise entre les embouchures de la rivière
Lukenie et Bowele.

(cartes localisation de la Garantie d’Approvisionnement figurant en annexe 6)

La communauté locale y jouit traditionnellement de droits coutumiers ainsi qu'en atteste
l'étude socio-économique.

les limites de la partie de la concession forestière concernée par le présent contrat (cf.
article 2 ci-dessous) ont été fixées de commun accord entre parties, particulièrement par
rapport aux terroirs de La communauté locale (carte des groupements figurant en annexe 7),
et sont consignées dans Le plan de gestion, et dans Le plan d'aménagement de La concession
au moment de son approbation.

Mdme Gabrielle MANGI ISEKA, Chef de Division, matricule 405750(3), Administrateur du
Territoire d’Inongo, assiste à La signature du présent accord en qualité de témoin, et garant
de la bonne application du présent contrat

Mr. Roger YALALA KYATENDA MUKUMBUKWA , Chef de Division, matricule 489298 (4),
Administrateur du Territoire de Kutu, assiste à la signature du présent accord en qualité de
témoin, étant donné que Les forêts concernées sont situées sur le territoire d'Inongo.

2

(el
C)
a

Garantie d'Approvisionnement ou Lettre d'intention
Noms, n° matricule et grade

Noms, n° 17. / J Ve par #1

IL EST CONVENU CE QUI SUIT :

Chapitre 1°": Des dispositions générales
P

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière.

IL a pour objet principal, conformément à l’article 13 de l'annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d’exploitation des produits forestiers et de cahier des charges y afférent, d'organiser La mise en
œuvre des engagements du concessionnaire forestier relatifs à la réalisation des infrastructures
socio-économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan
de gestion, annexé au cahier des charges, qui décrit l’ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant Les quatre premières
années du contrat de concession, et se rapporte aux quatre premières assiettes annuelles de
coupe, conformément à l’article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet
accord couvre alors une période de cinq années, comme l'indique l’article 17 de l'annexe 1 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau (°) bloc de cinq
assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier une quelconque
clause du présent accord.

() En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d’e Ss — col
un nouvel accord est établi qui vient de. cahier des charges. ie Le

Æ TES Fi

ee
Chapitre 2 : Obligations des parties

Section 1** : Obligations du concessionnaire forestier
Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c,
du Code forestier, incombant au concessionnaire forestier en matière d’infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l’équipement des installations hospitalières et
scolaires ; (ïii) Les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu des réunions
de négociation en annexe 8), à financer à travers le Fonds de Développement (cf. article 11), au
profit de la communauté locale, la réalisation des infrastructures socio-économiques ci-après :

Mais en préalable, FOLAC s'engage à exécuter, sans l'imputer sur le fond de
développement lyembe, Les travaux sur lesquels elle s’était engagée au travers de conventions
antérieures et en particulier :

+ Finir La construction d’un centre de santé à Bolondo

+ Finir la construction d’une école secondaire de 6 classes à Mongotabotwa
+ Finir La construction d'un centre de santé à Mongotabotwa

* Finir la construction d’une école primaire de 6 classes à Betumbe

4 Finir La construction d’une école secondaire de 6 classes à Betumbe

æ Finir la construction d’un centre de santé à Betumbe

- Construction, aménagement des routes :
La communauté locale n’a retenu aucune route de désenclavement
- Réfection, équipement des installations hospitalières et scolaires :

Construction d’une école primaire de 6 classes à Bolondo

Construction d’une école secondaire de 6 classes à Bolondo

Construction d’un centre de santé à Bolondo

Construction d’une école primaire de 6 classes à Lobabanzale

Construction d’un centre de santé à Lobabanzale

Construction d’une école primaire de 6 classes à Betumbe

Construction d’une école secondaire de 6 classes à Betumbe

Construction d’un centre de santé à Betumbe

Construction d’une maison chéf de terre à Betumbe

Construction d’une école primaire de 6 classes à Ibali sud « ze
Construction d’un centre de santé à Ibali sud ORATIQUE
Finissage d’un centre de santé à Mongotabotwa a
Construction d’une maternité à Mongotabotwa
Construction d’une école primaire de 6 classes à Pensimbg
Construction d’un centre de santé à Pensimbo Il
Construction d’une école primaire de 6 classes à Ngeli  \
Construction d’un centre de santé à Pensimbo ROSES

ÉÉRÉFÉEFÉEERÉRRÉEE

-_ Facilités en matière de transport des personnes et des biens :

> En ce qui concerne l’embarquement sur les pontons FOLAC, un certain nombre de règles
sont applicables et acceptées par la communauté locale :

Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des compagnies
d'assurance, ce nombre est limité à 15 personnes par ponton.

Chaque personne est autorisée à embarquer avec un maximum de cinq sacs. Ce chiffre
correspond aux biens (produits vivriers ou autres) nécessaires à une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au chef de
chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les modalités suivantes :

Passagers de priorité 1 : Les travailleurs du concessionnaire forestier ou les membres de
leur famille

Passagers de priorité 2 : Les ayants droits coutumiers, ou un membre de leur famille, avec
lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3 : les personnes des Groupements dans lesquels FOLAC travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois catégories
précédentes

> En ce qui concerne le transport terrestre, la FOLAC s'engage à autoriser ses véhicules à
prendre à leur bord, dans la mesure du possible, tout membre de la communauté locale
allant dans la même direction qu'eux.

Toutefois, cette autorisation ne concernera que les véhicules conçus pour assurer un
transport décent des personnes (ex : jeep, bennes....).

Ce transport sera assuré dans le strict respect des normes et conditions des assurances

- Autres :

Article 5 :

Comme indiqué à l’article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité, sont apportées en annexe 9 des informations plus détaillées se rapportant aux
engagements prévus à l’article 4 du présent accord et concernant : 1) Les plans et spécifications
des infrastructures, 2) leur localisation et la désignation des bénéficiaires, 3) le chronogramme
prévisionnel de réalisation des infrastructures et de fourniture des services ainsLque +) les coûts
estimatifs s’y rapportant. ces

y rapp /RÈ QUE À.

En ce qui concerne les travaux de construction et d'aménagemen
est noté de manière indicative pour chaque tronçon concerné :

-__Le plan du tracé et Le kilométrage qui lui corresp:
- La nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
- les ouvrages d’art à installer (ponts, radiers, ME

- Les engins et le matériel à mobiliser pour la réalisation (bulldozer, chargeuse,
niveleuse, camion-benne, etc.) ;

Les temps d'utilisation à prévoir pour chaque engi
Les coûts d'utilisation correspondants par unité de temps.

net matériel ;

Article 6 :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà (‘) de la période
d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les

ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de La communauté locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par Le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants (y:

- affectation, chaque année et quelle que soit la zone exploitée, de 5 % du total des
ristournes de manière à mutualiser Les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou

peuples autochtones riverains ayants-droit sur la concession forestière est joint en
annexe 10.

Article 7 :
Certains des coûts de fonctionnement des installations hospitalières et scolaires,

notamment Les rémunérations des enseignants et des personnels de santé, sont du ressort de
l'Etat.

Si des retards venaient à être constatés dans Le déploiement des personnels administratifs,
le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

{°) le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qui veut dire q}
programme de 25 assiettes annuelles de coupe et que la période d'attente entre deux

annuelle sera précisément de 24 ans. a
€) préciser le mécanisme retenu : mutualisation des coûts, provision effectué.

J Bidou V7
LÉ

DRE wQ
Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des personnels
d'éducation et de santé, c’est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc. le concessionnaire apporte sa contribution en en finançant gratuitement Le transport depuis
Kinshasa ou une autre ville plus proche.

Article 9 :

A compétences égales, Le concessionnaire forestier s'engage à recruter La main d'œuvre de
son entreprise au sein de la communauté locale.

Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier s’engage à
respecter l'exercice par la communauté locale des droits d'usage traditionnels lui reconnus par
la loi notamment :

-_ Le prélèvement de bois de chauffe ;

la récolte des fruits sauvages et des chenilles ;
la récolte des plantes médicinales ;

- la pratique de La chasse et de la pêche coutumières.

Les modalités d'exercice des droits définis à l'alinéa 1” ci-dessus sont définies en annexe
11. Le concessionnaire forestier s'engage à en faire mention dans Le plan d'aménagement de la
concession.

Article 11:

ILest institué un fonds dénommé « Fonds de Développement » pour financer la réalisation
des infrastructures définies à l’article 4 ci-dessus ainsi que Les dépenses prévues aux articles 6
et7.

Le Fonds de Développement est constitué du versement par le concessionnaire d’une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de La Direction Inventaire et Aménagement Forestiers. Soit :

5 $/m° pour Le wengé

4 $/m° pour les autres bois de classe 1
3 $/m° pour Les bois de classe 2

2 $/m° pour les bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont portés sur Les déclarations trimestrielles
de production de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le conce
s'engage à dégager, à La signature du présent accord, un préfinancemen el
des travaux d’infrastructures socio-économiques (deux cent vingt
cinquante dollars) présentés à l’article 4 ci-dessus. RE

/ sde V CAT 3 - ms À

140 A AU

Article 18 :

La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence ou de voies de fait sur Le personnel du
concessionnaire forestier ou d’actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la communauté locale, entraîne réparation.

Article 19 :

La communauté locale s’engage à collaborer avec Le concessionnaire forestier pour que Les
voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres
exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la concession
forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS) ;

Article 21 :

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est composé d’un
délégué du concessionnaire forestier et d’au moins trois représentants élus de La communauté
locale en dehors des membres du CLG .

Les parties acceptent que l'ONG UDME représentée par Mr Bruce Ebengo siège en qualité
de membre effectif du CLS.

Article 22 :

Le CLS examine le rapport trimestriel d’activités du CLG, particulièrement en ce qui
concerne la réalisation des infrastructures socio-économiques et Le calendrier y afférent.

IL peut, en cas de besoin, entendre Le président ou tout autre membre du CLG.

IL peut également faire appel à une expertise qualifiée pour l'éclairer sur toute question
inscrite à l'ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous Les trois mois sur convocation de l'Administrateur
de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur

convocation de l’Administrateur de Territoire, à l'initiative de l’une des partk kr ésel Qt
contrat. PSE RE

Ses décisions sont prises par consensus et sont consignées dans un p
tous les membres présents.

y free Li
y x v ra or 4
Article 24 :

ARE =

iLest versé aux membres du CLG et du CLS un jeton de présence dont Le taux est fixé à 10 USS.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement.

Toutefois, La somme totale des frais couvrant Les dépenses prévues aux alinéas ci-dessus ne
peuvent excéder 10% du financement total des travaux de réalisation des infrastructures
concernées par Le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

AU =

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est,
si possible, réglé à l'amiable entre les parties.

À défaut d’un arrangement, les parties s'engagent à soumettre Le litige à La commission de
règlement des différends forestiers prévue par l'article 104 du Code forestier et organisé par
l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.Au cas où le différend
persiste, la partie non satisfaite peut saisir Le tribunal compétent de droit commun.

Article 26 :

AURE Eee

Pour l'exécution du présent contrat, La communauté locale a le droit de se faire assister
par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à la date de sa signature par les parties et
L'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat. IL remplace et annule tout autre accord qui aurait existé entre les parties du présent
accord.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des
parties, à l’Administrateur de Territoire, à l'administration forestière provinciale et à
l'administration centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Bankaïe, Le 4 novembre 2011

Pour le concessionnaire forestier
Veronica Mpase Lokoli Nzako
Gérante NL le
2

CE

Pour la communauté locale

Nom Qualité Village Signature
Nsakoko Mpia Nkoy représenté put LA
par François Mpeti Dodoma Chefdle-Sectabr à
Lokuku Bolisomi Léon représenté
par Mbokolo Mputu (capita de Chef de Groupement
Lobambanzale)
Boluka Nzondo représenté par
Iboke Bola Luarsb Chef de Terre Betumbe éta-/2
Ikongo Bosale Notable Betumbe BA
111
Louis Bapoma Sens antant:Cherds Bolondo
Mbokolo David Notable Bolondo
Bile Bokelo Notable Bolondo
Repré
Mbokolo Mputu Re de # Lobambanzal
rest Ce

12
|

-ku Lompenge Notable Lobambanzale V1 f2
Représentant Chef de k
oluka Batoka Terre Ibali Sud
Kiki Albert Notable Ibali Sud dust
“aka Maï Ndombe représenté Chef de Terre Mongotabotwa —<
F Nkutia Nyoku Jules À Cr
atenkoni Bopeke représenté par Chef de Terre x
Ngeli à
moko Lokosa L a AA
6 ë Chef de Terre
bota Enamana représenté par err Singe
Bokiki Albert duut
Président du comité de
aponga Léonard négociation Bolondo Xp
Vice-Président du comité
ibeke Bola Luambo de négociation Betumbe 1 <
1e
Secrétaire du comité de
Mpia |sanza négociation Lobambanzale
Membre du comité de x
Jkansinga Mopero négociation Ntombibongo
Membre du comité de x
lala Isile négociation Ibali Sud
Membreducomiéde |
| Imoko Lokosa négociation Mongotabotwa AA
Membre du comité de
| Ntikala Lokaso Nahette * négociation Betumbe

Témoins

UMBUKWA
e-Kutu

Ntonbanzale

Chef de Groupement

ONG UDME

13
identification de la communauté IYEMBE pour les quatre premières Assiettes
Annuelles de Coupe (AAC) de la garantie FOLAC 24/05

Pouvoir traditionnel et notables

Secteur Inongo

Chef de Secteur : Nsakoko Mpia Nkoy représenté par François Mpeti Dodoma
Groupement
Chef de Groupement Lokuku Bolisomi Léon représenté par Mbokolo Mputu (capita di

Village : Betumbe
Chef de Terre :
Notable :

Village : Bolondo

Représentant Chef de Terre :

Lobambanzale)

Boluka Nzondo représenté par Ibeke Bola Luambo
Ikongo Bosale

Louis Bapoma

Notables : Mbokolo David
Bile Bokelo

Village : Lobambanzale

Représentant Chef de Terre : Mbokolo Mputu

Notable : Isuku Lompenge

Village : Ibali Sud
Représentant Chef de Terre :

Notable :

Boluka Batoka
Bokiki Albert

Village : Mongotabotwa

Chef de Terre : Mbaka Maï Ndombe représenté par Nkutia Nyoku Jules
Village : Ngeli
Chef de Terre : Matenkoni Bopeke représenté par Imoko Lokosa

Village : Pensimo

Chef de Terre : Lobota Enamana représenté par Bokiki Albert

Membres du Comité de Négociation

Imponga Léonard
Ibeke Bola Luambo

Président du comité de négociation de Bolondo

Vice-Président du comité de négociation de Betumbe
Mpia Isanza Secrétaire du comité de négociation de Lobambanzale
Nkansinga Mopero Membre du comité de négociation de Ntombibongo
Elala Isile Membre du comité de négociation de Ibali Sud
Imoko Lokosa

Ntikala Lokaso Nanette (F)

Membre du comité de négociation de Mongotabotwa
Membre du comité deégociation de Betumbe
+ "+ 5 CA
Le Groupement lyembe certifie, en date du 2 novembre Le y a pas de peuples autochtones jouissant de
S
À LS

droits coutumiers sur son territoire concerné par Les 4 pre: aës tes annuelles de coupe.

ce]

Annexe 02

Titre de la Garantie

024/CAB/MIN/ECN-EF/05

du 27 avril 2005

+
<
te Sal, 181 Qué 1
nier 2005 portant nt
_ ni

& RE JO DETEL TT MUST TEE
Ê : finistres du GOUVErRCMEnt Je

son:

vu de bLeutel HoUsués du u sepieubré éuui portant atthibutnns €

à “nuisteres ;

Var responsabilité du Minister Ce l'Erargnnerment DFE
Matane, Loux et Foréts d'assurer la pérennité des ressources furesueres, grace à une
ut yestôn forestisie  Ulhsant toutes méthodes, directives 81 Mesures Toit

Luuhsation des ressources Gisporubles ,

Vu ta nécessité de mettre en valeur les ressnurces écrestiere de l'Etat

fielle ta

une gti LOUE PET Fé

re TEE CON LS LL OO CU LL
eus Va ter pelle à saute à Lapouitant Ur Afpitüx CHENE

transformation sure on
À ntore d'ariys,
ae prahits bois, né

so Une

ct on loutre prémière L
une de Bandunds, Distnet de Ma
apacte anvuelle de

ÉNPREEOUTE LT ON EE EU COR EEE UE EEE

Vu Que l'Esploitant a repondu de fagoti satisfaisante aus L'itetes Gt tue
i procedures de la décision n°002/CCE/DECNT/84, relauve à lé  Garante

recionnement en matiere ligneuse et à la lettre d'intention

Fan

tn Vote ah, ST JE el jauttgez bel atret

iGvernure 2004 portant pLomessé d'OCEr De 0 LES. jé aitebiitennmenmns

… umsterel free
ARE TOVIGCNNAEMENt ci

mr
ausre wgneuse ei toveu des Ets MPUT TR RA OA

ant la Forestiore Ii LAr

l&ete Coustitant SION! crea
ltyAse LUKE MZAKU Vercrucs, propriétaire des Etabhssements MEL 4
la Souete FR ABOLA 89 dète qu 24 decernbre 4

us,

Lonsiderant la détnende imtrocdunte par les Érz MPETL ESC UE]
trut2006 rm AN cge DNS our ‘or da trateet

latte raforenrop
du cumeñtunneg à ia loreslerie du Lee, contormemen à lactée cette

rs ue entre MPASE LOKOUT RZAKC voromca et FORABOLA er date du «*

iécerilre
mm

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

La onvention n°004/02 du 31 janvier 20U2 et prorogee par l'arrete

ministériel 70

une garantie À ephiUw SITE

-inbre 2004 portant promesse d'octroi
ui ts matiere byneusé en faveur

des Ets MPUTiII HKANGA- 06 transfer à Li ECrSSLere QU Ge ctbnnnamane
gerènue d'approvisionnement en mébére ligneuse

La Garantie porté sur un volume annuel de 50.000
repart comme sut :

ESSENCES
Doussie
Jrok

KosipG
Sapelli
Sipo

AC ans à APT

CELA
latandza
Anengre
Mukulungu
bONANQA
Fume
"1ovongo
Longht
Umbal
Tola

Lost outre
60558 ONCE
Cibétou
Bin
Angueuk
tshitols
Dabema
Fadouk
lomba
Niove

Lat:
Etimce
Ubelu
Warriba

total

VOLUME

800
109
L.UuG
1.000
1.500

ST,

mn
SE
[=]
L=S

ts

mi de grumes

Arücle 3

pe

vtiche di

Ces bois seront prélevés dans une unité d'exploitation locaises
conme suit :

PU Ne Bains e stricl _. Mas- Hole. meme
write  Kuluës Initr je Lixalite
Lieu ; Superficie 179 300 na

Pnrét cn potion de torét ot Greonscnile Lans les lit

ñ Nord : Parla nviere Bowele, parte Compnss entre de CUNAUENT Je
là tivière Bakwa en émont du vilage Bolorndo jusqu'a
l'eriboucrure de la rivière Bowéle sur le Lac Mar Wdorbe

Par là riviere Luabu, des son embouchure dass Lac dar
Ndombe jusqu'a son croisement 3vec là haère Beta
et à rive droite de sa Lukere entre la
at Vent scott 00 HE ETAT

Par 3 rviere Baëwa, à partit de Sa re
nvière Eowele
ligne dr:

squ'é 55 50

te qu'il faut retiéf par fe

ts Sourte de do ten Sétutmatoge Er

SUIVRE ie Cours le à uvière Bet

A Quest ‘ Par le Lac Mai-Ndombe, partié comprit Entre le:
embouchures de là Lukenie et Bowele.

Les coupe nr re its logront 21 unie Miloges Gil
Lin Uahstoinétoi à lughe decrite idesius Lo drigecs à
Fee portion savant à relertieitaloti eu dite + 2 rm mmummanenaenes

Aussi, aucune giume ne pourré être vendue à ces Gers, 3 mon
d'autorsaton ecate du Mirustere

Le hiistere accordera à l'EXpIoutant 145 MURS Guuvarts ur
des pioitston

641 Le droit exclusif de recolter les arnres expioitables identfes à
l'article grèrnier on autres #58enc65 à prurioivor

Le drat de const :e5 infrastructusés hecerssar

exclusivement aux exploitatons rarestieres, 5ans nr

droits arcs age tiers

AC

Li Hasttohies fuutéiés curiétrisiten woor VE “plutat

D'onretes (lé l'Etat à 0 tit Qu Loutrat

ee ce tive D'née 3

et nike de citeat cc ubur à
DuCtQues DOU tranéporter à tre tive
foresliers exploitées ans: Que 105 produits de trans

parte, l'EXPIOItar" et

‘ bent re

FE Häntenr ch uperat

M SG US Ge rünS oo ati cer
S'Opération prévu dant lé contrat ;

ete Ge Pate des dtety

sie Me Ur TOURS ane des ane sole

de pertiis de LOU, luut apport Hipigesteneh 226 2H Er qemmnnnennen
Coupe, Qu (d'autres rapports n

vie Le to ï
Viqueur
ll f # Ro data te Pod
ss ! «ait ni
A ho»

vane Alfectant la propreté de

Uaosttutaton, dbjet du contrat et d'en Qûtetur à ratifitat a
io Pitustere

usine ve

st

U  Respectes la reglernentation su leepietation ta

Die Hogylugtins ui Peau taliuit dés D'UGURs lorestiers

LÉO ENT DATENT

Mésas let toutes

FaPigteaqAaPors nées

Bat le Eliaeteres api por

V Pen 5 fe endlté foi rt EURE IE TT
LES ÉneuL ILE CE Lure ue sen 2

La présents convention est eftlectve à la
IUSU'R. 20 avrn 2030
Article

VADRES dant un

LE MINISTRE

Peur la oct La Forestière du Lac

Madame Veronica MPASE LOKOLI NZAKO - Anse

ST : 4 |
sy : i

l
'

2 av Kitanz Q. Righini

heat etile
Fait 4 ne eseriplares

1 fyplai
1 ab
3, Seuetaite Generai ai ÉCHiE
4 Direcuon de la GF
| 5. Gouverneur de Province
5 Coordrateur Provincial de l'ECNEF

. ‘Auuttre

'ARANTIE ÿ’ (PASSE PENSE FORESTIERE EN FAVEUr
7" DE: LA FORESTIERE DU LAC spri
Territoires de: Kutu et Inongo Province de Bandundu
SUPE RFICIE: 197 300Ha

(BLOC ex-MPUTU-NKANGA)

: va
| rire nsiqe

eo ÿ
3 y? |
LA 4
ÉS 2.
\ ja à ECHELLE: 1/200.000

ST

Annexe 03

Notification de la Convertibilité

Garantie
024/CAB/MIN/ECN-EF/05

Lettre n° 4836 CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008
à Madame la Gécante Sratutaire
de fe FOSESTIERS LU BC

RE RU BINEGN PRÉLIERONR

# en

Annexe 04

Superficie utile de la Garantie

024/CAB/MIN/ECN-EF/05
Notification DIAF

23 août 2011
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le
MINISTERE DE L'ENVIRONNEMENT, 2
CONSERVATION DE LA NATURE
ET TOURISME

ne Qi ui /DIAF/SG-ECN/SMM-DIR/201 1

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis copie pour information à :

- Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement et Conservation de la Nature

- Monsieur Le Directeur de la Gestion Forestière

{TOUS) à Kinshasa/Gombe

Concerne : Transmission de la carte d'occupation du sol
de votre titre forestier

A Madame l’Administrateur Gérant de La
Forestière du Lac
à Kinshasa/Lemba

Monsieur l’Administrateur Gérant,

Par la présente, je vous transmets en annexe, la carte d'occupation du sol de votre titre
forestier telle qu’établie par la DIAF.

Le tableau récapitulatif y relatif en annexe renseigne sur les superficies totale et
exploitable SIG.

Tout en vous en souhaitant bonne réception, je vous prie d'agréer, Madame
l’Administrateur Gérant, l'expression de mes sentiments distingués.

Le Directeur Chef de Service

Sébastien MALELE MBALA
DISTRIBUTION DES SUPERFICIES PAR TYPE D'OCCUPATION DU SOL DU TITRE FORESTIER

DE LA FORESTIERE DU LAC
TERRITOIRE DE KUTU, PROVINCE DE BANDUNDU

TYPE D'OCCUPATION DU SOL SUPERFICIE (HA) POURCENTAGE(%#)

1. Forêts exploitables
—Forêt primaire 68 631,78 37,06
Forêt secondaire adulte 12 351,73 6,67

4758 |. 7,95

95 698,94 51,68

Rose Sn AE

a

66 561,13 35,95

Forêt secondaire jeune
Sous-total forêts exploitables

Il. Forêts non exploitables

—-Forêt marécageuse
Sous-total forêt non exploitable

Il, Autres types d’occupation
_Culture et régénération 19 517,46

—Plantation

-Savane 2 943,78 159
Sous-total autres types d'occupation 22 910,67 12,37
TOTAL 185 170,74 100,00

Note : La superficie jugée exploitable s'élève à 95 699 ha de la superficie totale de
l'ensemble du titre forestier alloué à La Forestière du Lac

Le Directeur Chef de Service

Sébastien MALELE MBALA !
Annexe 05

Carte de
la Stratification

de la Garantie 024/05

.
<
Carte d'occupation du sol de la FORESTIERE DU LAC
Territoires de Kutu et Inongo / Province de Bandundu
EU Es 100 _ 77 77 we :

| Légende
| + Localité

7 ARR" HER) (use +

[| Source: GC

Image satslitaire p180r062 du 02/05/2002 |
Datum : WGS 1984

ES. "à

Annexe 06

Cartes de
Localisation de la

Garantie 024/05
FOLAC

République Démocratique du Congo

Localisation de la Garantie

d'Approvisionnement 24/05 - Bankaie

18915"

elembé *

.Botongobale

cobr 801 1

République Démocratique du Congo
Localisation de la Garantie d'Approvisionnement 24/05 - Bankaie
Concession FOLAC

24105.

Fond de rarte: Man Link Democratic Repunlie ofthe Cango,f1 : 3 00f non)

SAIT

Annexe 07

Carte de Délimitation
des Groupements
concernés par les quatre premières
Assiettes Annuelles de Coupe

La

de la Garantie 024/05
1

Le
=

LE 01 NOVEMBRE 2011.
PV DE LA lé JOURNEE DE NEGOCIATION

DE LA ALE DU CAHIER DE RGE LA Al

L'an 2011, Mardi, 1ée journée du mois de novembre, s'est tenu dans la salle de réunion du chantier de
la FOLAC Bankaie, sis dans le territoire d'Inongo — Secteur d'Inongas— District de Maï — Ndombe —
Province de Bandundu, une importante réunion intitulée « lie journée de négociation de la clause
sociale du cahier des charges du contrat de concession forestière.

s
Commencé à 13heures 30”, le modérateur Mzita Philippe de l'ONG Action Massive Rurale AMAR, a
voulu rattraper le programme en demandant directement à un volontaire de conduire ‘fssemblée dans

la prière et, à l'issu de cela un Diacre volontaire s'est lévé-pour dire la prière - juste après cela, il a de
nouveau priait à l'auditoire de pouvoir se lever pour chanter l'hymne national.

Tout de suite , il a présenté le programme de la journée avec insistance sur l'attention des participants
autour de certains points extrêmement importants inscrits à l'ordre du jour — et, a demandé l'attention
particulière des représentants des communautés afin qu'au sortir de la salle, que les intérêts pour les
quelles les négociateurs surtout ont été mandaté par le reste de la communauté, soient ceux ; attendus
par elle. ,.

Le programme sus évoqué, se présentait de la manière suivante après les points sur l'accueil des
participants, la prière et l'hymne nationale :

* Mot du Chef de groupement lyembé ;

Mot du Chef de groupement Badia ; $
* Mot du Représentants des confessions religieuses ;

«Mot de la FOLAC ;

* Mot du Représentant des ONG accompagnatrices ;

* Mot de l'Administrateur de territoire de Kutu ;

* Mot de l'Administrateur de territoire d'Inongo ;

«Présentation participants ; +
° Exposé sur le cahier des charges et ;

e Déjeuner ;

* Identification des parties prenantes aux négociations ;

+ Synthèse et clôture de la réunion.

S'agissant de la négociation du volet socio-économique entre l'exploitant forestier et les communautés
Badia et lyembé, et vu les dispositions de l'arrêté 023, ont été invitées à la réunion :

Ÿ_Les Autorités politico-Administratives locales de Kutu et Inongo ;

Ÿ Les Autorités coutumières Badia et lyembé;

Ÿ_ Les Représentants de la société FOLAC ;

Les Représentants des communautés Badia, lyembé et Ntombanzale ;
“Les Représentants membres des ONG accompagnatrices AMAR et UDME ;
Y_ Les Représentants des peuples autochtones ;
“
pi

. Les Représentants des confessions religieuses ;
Z

x
Dr Se
Cette brève précision des parties prenantes à la réunion, a permis au modérateur de faire mention de
l'absence non seulement de l'Administrateur du territoire de Kutu et sa suite, mais aussi des Autorités
coutumières de deux groupements faute surtout d'une contrainte d'ordre naturel. C'est-à-dire que, le
canon rapide ne pouvait franchir le lac à cause du mauvais temps. Néanmoins, vu leur rôle dans les
enjeux de la clause sociale, les informations à la disposition du modérateur stipulées que des
dispositions nécessaires auraient été prises pour qu'elles soient présentes à partir du jour suivant. Tandis
que pour le Chef des terres des lyembé Monsieur Boluka Nzondo Pelé Mongo, les informations sûres

prouvent qu'il est en prison depuis plus ou moins un mois à Inongo.

De ce fait, le mot des, Autorités coutumières a été dit par le Chef de groupement Ntombanzale par le
canal de son représentant Monsieur Engo Bile, qui a tout simplement encourager le processus, remercier
tous les participants présents à la réunion êt-enfin, il a souhaiter que les activités sédéroulent dans le
plus calme possible. . gi

Le Diacre Mungien Emile Vice:Président du'comité de négociation Badia, a pour le compte des
confessions religieuses remercié Dieu en premier lieu pour la circonstance qui nous rassemble en ce lieu
et qu'il a demandé que sa très aimable volonté soit faite pour les parties arrivent aux accords qu'elles
respecteront pour le bien être de tous. Il a en suite remercié l'Etat congolais qui a pensé au bien être
social des populations riveraines des forêts.

Madame Veronica Mpasé, Gérante statutaire de la FOLAC a d'abord remercié les Autorités locales
ainsi que l'ensemble des participants pour leur disponibilité à répondre favorablement à cette
importante réunion malgré leurs lourdes responsabilités. Elle a par la suite fait entendre que, le cadre
d'entente entre exploitant et les populations riveraines ne concerne plus un individu. Ce cadre de
concertation a vu le jour depuis la publication de l'arrêté 023 fixant modèle d'accord constituant la
clause sociale du cahier des charges — c'est pour ça que nous sommes là. En plus de cela, elle a priée
aux communautés de saisir cette opportunité pour le développement de la contrée et enfin, a estimée
que les débats se passent dans la sagesse pour aboutir aux résultats escomptés (des infrastructures
socio-économiques) qui seront les fruits de ces assises la raison d'être attentif.

Monsieur Elfils Nkumu Secrétaire Général National de l'UDME a préalablement remercié les Autorités
locales et l'ensemble des participants pour leur disponibilité. À ensuite rappeler à l'Auditoire du
mandat des ONG dans l'accompagnement des communautés dans ce processus pour leur faire
bénéficier des avantages socio-économiques tel prescrit dans l'article 89 du code forestier, renforcé
par l'arrêté 023 (Infrastructures socio-économique au profit des communfutés riveraines des concessions
forestières). Et enfin, il a estimé que ça sera une fierté si les accords qui seront conclus entre parties sont
respectés. Il atterri en stigmatisant une désinformation des communautés aux enjeux du cahier des
charges actuel, qui a amené les communautés à la réticence pour souscrire à ce processus, lors de la
sensibilisation aux assemblées locales électives des négociateurs, suite au comportement de certaines
associations et ONG activistes de base, qui voulaient à tout prix s'approprier des communautés pour
négocier à leur place — ce qui n'est pas prévu par la loi.

Madame Gabrielle Mangi Iseka Administrateur de territoire d'Inongo après avoir saluer la présence
de tous, a abordé dans le même ordre d'idée que ses prédécesseurs. Tout simplement, elle s'est étalé
en insistant que si nous sommes là, c'est pour chercher l'intérêt communautaire. Elle a également attirée
l'attention des communautés à ce qu'elles soient attentives et unies pour une meilleure appropriation du
processus par elles. Et enfin, elle a souhaité que les fruits des-trois journées de travail nous aménert

Co ns onrenes par tous. CRT Que N
DD AILIENS
e À ouverte les travaux des trois joyfnée d gocian Ho. clause sociale du cahier
> A Q
4
\Æ

We

d

Ed LS
GE À
LL ê ü dr 5
\ RITOIRE PA
: Fu €’
= S/
3

<

<T
Après que les travaux aient été ouverts, le modérateur reprenant la parle et a demandé aux
participants de suivre attentivement le point autour de l'exposé sur le cahier des charges.

Monsieur Richard Garrigue Responsable de la certification à la FOLAC a d'abord dit aux participants
qu'il y a deux choses à saisir dans le cahier des charges qui sont :

+ Le plan de gestion et ;
+ La clause sociale.

Il s'est.beaucoup investit à expliquer aux communautés les mécanismes d'abondement des fonds de
x
développement sur les quatre ans à venir.

ÿ €
Dans la partie plan de gestion il présénter la garantie, 24/05 de FOLAC avec une superficie totale de
185 170 ho; s'agissant de l'exploitation forestière, ‘il ‘a dégagé de cette superficie des zones
marécageuses, des forêts ou se trouvent des cultures vivrières des communautés, des rivières. | en
résulte qu'il reste une superficie ‘de 95 699 ha jugée utile sur laquelle ont peut faire une exploitation
forestière d'ordre industriel. L

Après cela, il a présenté la garantie avec des assiettes annuelles de coupe se trouvant dans la partie
Nord pour le groupement lyembé et Sud pour le groupement Badia y compris les villages Mongo
tawtwa, Iliki et Ngeli qui font parti de la parti suë.du groupement lyembé.

À la suite de cela, Il a été précisé que : (AACI - 2012, AAC2 — 2013, AAC3 — 2014, AACA — 2015).
ll sied de noter une spécialité pour la garantie 24/05 d'où pour les mêmes AAC nord et sud seront
exploitées la même année. Il a apporté une précision que la partie Nord sera exploitée en saison de
pluie. Tandis que la partie sud, compte tenu des zones marécageuses, ne le sera que pendant la saison
sèche.

La compréhension des ces différentes assiettes annuelles de coupe par les participants, lui a amené à
présenté les estimations de volume des bois (en terme de m3) d'œuvre à prélever dans chaque assiette
et le montant y relatif variant entre 2 à 5 dollars le m3 selon la valeur et classement des essences tel
que publié par la direction d'inventaire et aménagement forestier (DIAF).

IL en résulte que sur 95 699 ha, sera exploité pour les quatre prochgines années 50 612 m3, et
généreront une somme globale de 221 176$ (Deux cents vingt et un A cent septante six dollars
américains) pour les deux groupements.

La question de Monsieur Imponga Léonard, Président du comité de négociation lyembé sur le sort des
bois récemment prélever dans leur forêts, a ramené Monsieur richard garrigue à présenter un autre
tableau sur le calcul de volume bois prélevés er le montant y afférent depuis le 06 Octobre que la
société a été notifiée sur la conversion du titre d'où, un montant s'élevant à 127 303$ (Cent vingt sept
milles trois cents et trois dollars américains). Maïs, l'affectation a posé problème étant donné que
FOLAC a reconnu d'avoir tout récemment exploité les forêts d'Iyembé et surtout celles du groupement
Ntombanzale dans le temps où même, certaines infrastructures ont été réalisées — d'où, la nécessité
sera de voir ce qui a été construite comme infrastructure dans la même période. Des cartes plus
détaillées de la concession ont été promises aux communautés, pour qu'ensemble, et avec beuucoup de
sagesse voire l'assistance du Chef de chantier Mbaki Cyrile, identifier les limites traditionnelles ces
groupements pour que l'affectation des fonds ne lèse evene amet

É _ap0RAT Que »
Rte upement Ntombanzale bien entendu, si des # nfaprès affectation desdits
a : (is une convention particulière clasbtadér latif à ce: dérau vu et ou su de tous.
A IS % (4

We

x A
a a
S

Il a en suite fait mention aux infrastructures déjà construites, en cours de réalisation ou en
programmation dont les fonds devraient être débités dans les fonds de développement pour les deux
groupements. D'où, les coûts infrastructures. déjà construites en faveur des Ntombenzale s'élèvent à
114 750$ (Cent quatorze milles sept cents cinquante dollars). Tandis que pour les lyembé, les coûts des
travaux réalisés, en cours de réalisation et en programmation s'élèvent à une somme totale de
94 250$ (Nonante quatre milles deux cents cinquante dollars).

Après évaluation des fonds générés et les réalisations faîtes et travaux en cours, le résultat démontre
clairement que les Ntombanzale ont une dette 17 650$ (Dix sept milles six cents cinquante dollars).
Tandis que pour les lyembé la dette est de 65 250$ (Soixante cinq milles deux cent cinquante dollars
américains). , "

à 4

ll sied de noter que cette question.a suscité un débat houleux marqué par plusieurs questions et
préoccupations des participants, le modérateur a demandé aux lyembé ‘de se concerter
confidentiellement pour une réponse relative à la démonstration de la réalité par Monsieur Richard
Garrigue. °

Le président du comité de négociation Monsieur Léonard Imponga porte parole des lyembé après
* concertation fait cette réflexion :

-  L'auditoire doit tenir compte du clivagè-lyembé Nord et Sud pour établir les responsabilités ;

- Les coûts/école soit 22 500$ sont trop élevé s'agissant surtout des écoles construites en briques
adobes ;
Pour les lyembé, que Monsieur Richard Garrigue refasse le calcul pour qu'on sache la part des
lyembé Nord et Sud d'où une réponse viendra, en plus, par rapport à la convention signée
pour des activités en cours et programmées 2011 — 2012, les lyembé nord pensent eux-mêmes
faires ces réalisations étant donné que rien n'est encore fait en leur faveur;

Monsieur Richard Garrigue, après cette intervention réponds aux lyembé en leur disant que ces coûts
sont variables sur le marché parfois ça peut être moins. À précisé que pour une telle école, les briques
en dobe ne coûtent pas mais plutôt la charpente, les tôles, clous, le ciment, le transport et la main
d'œuvre qui posent problème. En suite il a accepté de refaire le calcul pour prendre en compte le
clivage Nord-Sud dont les résultats donnent une somme de 21 000$ pour les lyembé et 8 000$ pour
les lyembé Sud. Tandis que les Ntombanzale ont avalé la démonstration de Garrigue disons une dette
s'élevant à 17 000$ américains. 4

Les questions posées par Monsieur Paul Ikongo Bosale, notable des lyembé nord, par Mpia Isanza

négociateur des lyembé nord et secrétaire du comité, par lbeke Bola Luambo et Imoko Lokosa Patrice

des lyembé Sud, aussi les préoccupations du Chef de terre Nkutia et du Notable Bokiki Albert autour

des redevances antérieures, de la dette, ainsi que du clivage Nord-Sud, ont amenées d'abord

Madame Gabrielle Mungi Iseka Administrateur de territoire d'Inongo a exhortée les lyembé a ne pas
«  s'éternisé sur ce point et, les lyembé ont d'autres reflexion à faire — c'est le moment.

Monsieur Roger Yalala Administrateur de Kutu, reprenant la parole pour dire qu'il n'ya personne qui a
le droit de séparé un groupement étant donné les enjeux de la clause sociale parlent d'une
communauté locale représenté au niveau du groupement.

Monsieur Gabriel Mola de la FIB à insister pour dire que les soit disant 8 000$ américains ne seront

pas remis entre les mains d'un individu plutôt, la loi prévoit en ses dispi s la mise en place d'un
EL it rrpppité, local de gestion qui en sera gestionnaire pour des réalisati écoi yes en faveur des
MN es A la suite d'une petite concertation de leur coté, (1 MA “agend Monsieur
me iel de la FIB est revenu pour confirmer avec preuvè tangible: ge Monster Richard sur la
lé signée ailleurs d'où les préalables ont soulignés/ que la PARTS IE des
PE
RE Er TON :
KO ss 5 K«yTU /
[ + #2 La *

LS

infrastructures convenu avant négociation, dont les coûts ne sont imputé dans les fonds de
développement. Cette précision a donné une lumière aux lyembé et à toute la salle. C'est-à-dire,
FOLAC va tenir aux engagements convenu avec les lyembé sans imputer l'argent dans le fond de
développement des années à venir.

Après que le débat ait été éteint, le modérateur repasse la parole à Monsieur Gagriel Mola pour
entamer le point sur l'identification des parties prenantes aux négociations.

Monsieur Richard Garrigue a présenté la partie société et le document remis aux Administrateurs des
deux-territoire, les communautés et les Autorités politico-administratives locales ont été identifié tour à
tour des Badia aux lyembé. Simplement, pour le compte du groupement Badia, Monsieur Gabriel avait
posé la question au Chef de groupement pour lui demander s'il n'ya pas des PA das son groupement
— celui — ci confirme la présence des PA dans son groypèment mais qui sont venu d'ailleurs — ils ne sont
orinaire. En suite, aucune femme dans la délégation Badia. Il répond qu'aucune invitation n'a été
prévue pour eux. Monsieur Ejfils Nkumu de’ l'UDME a précisé que pendant l'identification des
négociateurs — malgré l'insistancé sur la présence des femmes ; celles — ci ne pouvaient venir tenant
compte de la coutume. || en est de même pour les PA les communautés originaire Badia confirmaient
qu'il n'y avait pas des PA sur leur terroir coutumier. Sur proposition du Modérateur Nzita Philippe, que
le Chef de groupement sélectionne deux PA et femmes car, a dit Monsieur Mola ils font parti de la
communauté locale selon la loi. ,

Madame Veronica Gérante statutaire de la FOLAC demande aux hommes de Maï Ndombe de savoir
que les femmes existent, font beaucoup et qu'actuellement les femmes tiennent la survie quotidienne des
familles sur tout le plan, nous trouvons des femmes : Ministre, médecin, Ingénieur, ….…

Sur proposition du Modérateur, une pose de 15 minutes était accordée aux participants.

Après la pause, Monsieur Gabriel s'est investit à faire la lecture commentée de l'arrêté 023 et vu le
temps passé pendant les discussions, celui ne pouvait continuer et s’est limité au Qème chapitre sur les
obligations de la communauté locale. Il a était bien entendu, demandé aux participants de noter leurs
préoccupations relatives à cette lecture dite commentée.

Comme pour le premier jour, le modérateur a encore demandé au Diacre Mungien de conduire
l'auditoire dans la prière de clôture. +

Commencé à 9h30’, la deuxième journée de négociation a pris fin à 16h40.

Fait à Bankaïe, le 02 Novembre 2011
Le Modérateur rapporteur NZITA Philippe

Pour le secrétariat

NZITA Philippe et Ingwon Pitshou

060 26 1V1OL

= 1H3S08
LEE au
ET 3ONIL3
+06 ÉREI
816k vi
109 z AOIN
SES VZGNVLVI

S VONISNE
26844
6iz
ces y
85€ y
Zivt >
ss r
£zS ÿ
Prre y

= y
61 y
£6 12
26 2

E GAZ ZE8 2 FON3M A
cune$ efe)OL £UI ue 8007
US juejuoy UoRonpold £U Us LLOZ £U us 0102 £UW Us 6002 enseuu ewep IE1918LULU09 ON esse)
eipeg : euayeu) ninx
oBuouy  :inepes ajezZuequoyN  JueWednoss O9NONI ÉÉLOMCCEN
ÿo/S£ :ejueleo ISNOQN IVW 19141SIQ

IVUNVE +0/57 AILNVHVO LLOË 2NSEULLL OLIRE-8007 2NSOULLL US SI4NSIIINV SIONVA3IG3I4
27

SsawweiS0o1d suolesiea1 2 aquaÂ] juewednoio Suonesi[B21 [801

seguweiBo1d suonesi|e31 j9 2]EZUEQUOJN jUeWadn01) SUOHESI|ES] |EJOL

asauquAs

squeÂ] juewednoio ssauwei3oid sino> uasuoresije91 [8JOL

Sanbug Sep ajueny|  ZIOZ-TTOZ auIesuadsiq equn2g
00S U 008 x W 96 SenbH1g Sp aju2}y| ZTOZ-TIOZ S3SSe[? 9 11PpU022s 3] equn)og
Li 008 * WU 96  J2AOU21 E ‘ajUEJSIXS UOHPNASUOT|  ZIOZ-LLOC S2SSE1 9 211ELUd 21093 squnjeg
Dre : sanoua) ‘sayiod ‘oSeuuoejd ans se
u à a
90£ ROQE ‘e8epneuo ‘juawuaned ‘a8essida12 31s2y GLAE:6ODE IESMe0SIQ],EMIOQEIOEL
W 6‘9 x Lu GE'pZ Sengua} ‘sayiod ‘s8euuojeid Fe Y f
U 00 * LU E'TZ ‘e8e/neyo ‘quawened ‘o8essidon a3say|* CHGerne SAEPUGSS 202) PAOGEOBLON
sanbug sep ajuoyv| ZIOZ-I102 auiesuadsiq opuo|og
Li 00'8 X W 96 Sin02 ua Sanbug|  Z102-L102 Sassep 9 sed #03] opuojog
+. 2|EZUEQUON juawadno1) saowwe1801d 33 s1n02 ua Suornesi|e21 [2,01
sanbug.sap ajus - auesuad E
à Hg-S2p AU2}Y]  ZTOZ-TIOZ { SI 1EN28 ajezuequoan
à SiNOD US SINUU S3p UONEAST TLOZ auesuedsiq Izuoq] eye0g
SIN02 Ua Sinty S3p UONEAD[] TIOZ auesuadsiq T 22104
— ['uonnasuos
SuoIsuauIq € » 3e gs Seinpnaseijui,p adAL | 28elIA
[seu
à saguwuwei3o1d ja sino2 uesanbiWuouo33-0120s SUOnESI|291 S2P 233
0SZ TOT È ajezuequojN juewadnoi) suonesi|e91 [8301
Lu08'S X Lu J'ET
; à uorpajoy|  TIOZ-OT02 Sasse]2 9 UO22S/Luid 21023 aiequeg
OSZ IT Messe /
005 2c Wii 00'8 X WU 96 ejpuuonessdo ‘oadinbe ‘aauiw131|  LTOZ-0102 Sassep 9 a1euuiid 212289
00 ££ U 008 X W 96 jeuuoneisdo ‘esdinba ‘aauiu131|  T102-0102 sassep) 9 auiewnd IZU0q] PX2J0g
00S 22 Li 008 X Wu 96 jeuuoneiado ‘sodinbs ‘aouiu18]|  TTO2-0102 SaSSe> 9 UO22S/WId 2[093 Texe108|
006 Zc W 00'8 X W'9s ajeuuoneiodo ‘aodinbs ‘aouiu31| I102-0102 SaSSep 9 a1ieLUd 21093 exegegeq3|
uonisuos
| 3009 Suolsualuiq 3833 Fais Sainponijseijui,p adAL aselllA qauawsdnôi

——

8007 2140720 sindep So/z onuele3 e| suep sa2sie91 SanbWOU033-0120$ SUOIESI|291 S3P 3833
0€6 0S LEXT 6vs ZS

I9L EL ns 4 | 968 OL L 86»SS | SSozr

Lz9 LEZ Lct 8y
= Z =

1272 809 LL 0€Z 9€
Î = .  & = =
6s + 99€ + 442 [TR 10S
109 zos 19L £09 L0Z
£to € LAT CEA 08 120 € 600 —
= | = = = =
LEA 197 Z 19S STLE 189
[196 2 LL Ë RES
IR 922 10€ L2221 XHNOQvd
= = = z IHONOT l
lez z LEA Tor 8804 (2x4 OHOùI
à = = N0O1381q
8vL21 164 £o9 + 10/2 16 no1iq
Œ Ss ä = HIV19 1SS04
ÿs PE & VONVNOS
6192 | +reso 6IB9E | +92 960 9 T29 9 LA 3ON3M A
Sue] çuu $us| ui us ui ua $ue qu ua
18)0} JUBJUOIN $ ue juequoyy Lée)' Le) 4 TOY ovv 1938WIU09 LION, 8sSe19)
ro 34014431
38W3AI :iueuednosg O9NONI
38WOGN IVW | 191H1SIQ

IVANVS +0/S27 AILNVHVO SL0Z-ZL0Z SITIANNOISIA3Hd SIONVA3IGIH

=

LE 03 NOVEMBRE 2011.
PV DE LA 3ère JOURNEE DE NEGOCIATION

DE LA CLAUSE SOCIALE DU CAHIER DES CHARGE — FOLAC BANKAIE-24/05

L'an 2011, Jeudi, 3%= journée du mois de novembre, s'est tenu dans la salle de réunion du
chantier de la FOLAC Bankaie, sis dans le territoire d'Inongo — Secteur d’Inongo — District de
Maï — Ndombe — Province de Bandundu, une importante réunion intitulée « 3% journée de
négociation de la clause sociale du cahier des charges du contrat de concession forestière. <

Commencé à 9h30, le Modérateur Nzita Philippe après mot d'ouverture sur le processus, a
demandé au Diacre Mungien de conduire l'auditoire dans la prière et après que la prière ait
été dite, le programme de la journée a été lu pour mettre tous les participants au même
niveau d'appropriation des activités inscrits à l'ordre du jour. Dans son allocution, il a rappelé
aux participants que les points ci-dessous de la 2ème journée qu'on a pu traités devraient être
récupérés pour atteindre le but de la deuxième journée :

Suite lecture commentée de l'arrêté 023 ;

Suite identification des parties prenantes aux négociations ;

Présentation des besoins de la population ;

Evaluation chiffrée des projets ;

Choix des infrastructures dans les groupements (travail en sous groupes);
Restitution des travaux des sous groupes ;

Ajustement des budgets ;

Etablissement planning des réalisations ; et est intervenu le programme proprement
dite de la journée après les préalables (Prière, lecture PV de la 2°"° journée) :
Signature de la clause sociale du cahier des charges ;

Election des comités de gestion et de suivi et installation officielle;

Mot du Chef de groupement lyembé ;

Mot du Chef de groupement Badia ;

Mot de la FOLAC ;

Clôture de la réunion ;

Déjeuner.

RS SSASES

La parole était accordé à Monsieur Gabriel Mola pour entamer la suite lecture commentée de
l'arrêté 023 — il a d'abord fait rappel de certains articles sensibles de l'arrêté 023 à
l'intention surtout du comité local de gestion bien entendu du suivi et, s'est investit à lire et
expliquer clairement la partie obligation de la communauté locale.

Après ce large exposé édifiant du professeur Président de la FIB, des questions et
préoccupations ci — après des participants ont été soulevées :

- Q/ Monsieur Patrice de membre du comité de négociation mongontabotwa, a voulu
savoir par rapport à la composition du comité local de gestion et du suivi, si les lyembé
peuvent en avoir 2 du fait que les lyembé soient séparés Nord-Sud. Et vu la distance
qui le sépare.

- R/ Monsieur le Professeur Mola répond en posant des questions aux Autorités
traditionnelles des lyembé pour savoir s'ils sont divisés Nord-Sud — tout le monde a
répondu non mais, il va alors loin pour leur dire que l'union fait la force et qu'ils
doivent rester un. Néanmoins, en matière de mise en place de deux comités, que les
lyembé se concerte pour mette en place leur comité de gestion et suivi selon la loi —
toutes fois, à eux de voir avec sagesse comment repartir les infrastructures pour la
satisfaction de tous.

- L'intervention brillante de Monsieur Roger Yalala Administrateur de Kutu à éclairer la
lanterne car celui — ci vient compléter son prédécesseur tout exhortant les lyembé à
rester un (oubliez cette distinction Nord-Sud « l'Union fait la force » il s'étale, se
référent à la loi bien entendu autour des étapes à franchir pour créer un groupement
bref il fait nécessairement partir de: ( la consultation et consentement libre des
communautés ; de ses Autorités ; de l'administration locale ; provinciale ; centrale ..….).

- La motion du Secrétaire de l'AT/Inongo vient renforcée avec l'expérience des Mbelo
qu'on a voulu séparé depuis 1971 et, le dossier est resté lettre morte compte tenu des
péripéties des étapes à franchir.

- Ainsi, ont abordé dans le même ordre d'idée, le Président du comité de négociation
lyembé Monsieur Léonard Imponga, Monsieur Nkutia Nyoku Jules représentant Chef de
terre Mongotabotwa, Monsieur Louis Bapoma représentant Chef de terre Bolondo —
ont parlé en un seul homme — ont par la suite proposés de tout équilibré au niveau de
deux comités et des infrastructures.

Monsieur Gabriel Mola, après analyse fouillée de leurs réactions, atterri en leur disant
que, nous ne signerons qu'un seul cahier des charges mais, si possible avec redevances
séparées Nord-Sud, qui seront planifiées selon vos besoins. Enfin, cette proposition a été
adoptée par les lyembé. Le Modérateur Nzita, rappel cette même proposition faite aux
lyembé dans le couloir et au cas où ne s'entendaient toujours pas.

- La réaction de Madame Gabrielle, AT d'Inongo a aidé les participants à avancer que
de tourner toujours autour du pot.

Cette expression exhortant de Madame Gabrielle Administrateur d'Inongo a servi le
modérateur à prendre une décision de ne plus accorder la parole autour des clivages soit
Est-Ouest-Nord-Sud. Que les questions aide l'auditoire à progresser à l'atteinte de son
programme si chargé de la journée.

Monsieur Benyimi Mpankoy Joseph Chef de terre Kemba groupement Badia voulait revenir
stratégiquement sur le clivage Est-Ouest pour les Badia — le Modérateur répond qu'il s'agit
de deux concessions différentes Sodefor et Folac. La réunion d'aujourd'hui concerne les
Badia que vous êtes.

Monsieur le Commandant de Territoire d'Inongo, à abondé dans le même sens que le
modérateur afin que les choses aillent de la l'avant pour éviter la déviation.

Après quelques éclaircissements d'abord du professeur Mola, du superviseur de
l'Environnement territoire de Kutu autour d'une préoccupation d'un participant PA
demandant une pirogue à la société — tous disent que la question de fabrication de
pirogue est une entente entre les communautés et la FOLAC — des annexes seront dans la
clause sociale pour définir cela de commun accord avec le comité locale de gestion. Tandis
que pour le superviseur, que la population fasse attention, pour le commerçant des
pirogues, l'Etat est très strict dans ses lois et, ne donne pas deux permis de coupe à deux
exploitants pour une même concession. C'est plutôt une entente avec l'exploitant s'agissant
d'une seule pirogue.

Toutes ces précisions ont permis au Modérateur de demander aux Présidents des comités
de négociation de bien vouloir présenter les besoins pour le développement des
communautés. Après que les besoins aient été présentés librement, l'équipe FOLAC s'est
mise au travail en vue d'établir une évaluation chiffrée des différents projets.
Le Modérateur suivant le programme a demandé à l'assemblée de prendre la pause
déjeuner d'une heure soit de 13h00 à 14h00.

Après repas, le Modérateur passe la parole à Monsieur Richard Garrigue pour démontrer
les coûts des projets ciblés. Mais avant tout, il a pensé utile que les communautés ré
éclaircisse les limites par rapport aux AAC présentées, Pour qu'on sache d'abord le
montant dont disposé chacun des groupements sur 221 176$ américains USD pour les
quatre ans à venir.

De ce fait, il présente encore la carte de la concession avec les AAC validé au niveau de
la FOLAC et les limites qui séparent le deux groupements Badia et lyembé validées par
les communautés deux jours passés bien entendu avec l'aide de Cyrile Mbaki Chef de
chantier FOLAC/Bankaie.

La carte démontre clairement que les limites entre les deux groupements se situent en
logeant la rivière lomomo à la rivière loke — limite naturelle. Le Chef de groupement, | de
Chef de terre, et les Badia dans l'ensemble ont approuvé ces limites d'ordre naturel.

Cette clarification a permis à Monsieur Richard Garrigue des dire aux lyembé que FOLAC
sera plus chez eux étant donné que FOLAC ne prendra que 638ha chez les Badia. D'où,
une somme de :

- 221 621$ USD américains pour lyembé ;
- 9 556$ USD américains pour Badia.

Que les Badia ne regrettent pas car la concession est gérée sur 25 ans et a promis que
d'ici 2015, FOLAC sera complètement chez les Badia et leur besoins seront satisfaits.

Il sied de noter que les infrastructures présentées par les lyembé s'élevaient à 474 960$
américains alors qu'ils disposaient seulement d'une somme de 221 621 $ américains.

Monsieur Léonard Imponga Président du comité de négociation lyembé ne pas rester
indifférent à la démonstration du Responsable de la certification Richard Garrigue. Ces
infrastructures ont été calculés, et ont pris en compte le transport un aspect budgétivore —
alors que l'Etat à travers l'article 08 de l'arrêté 023 du 07 Juin 2010 vous oblige de nous
faciliter le transport.

Cette préoccupation du Président du comité de négociation lyembé a permis à Monsieur
Mola de faire d'abord un récit sur le processus de mise en place de cet arrêté et que dans
son ensemble, l'Etat voulait que les communautés se prennent en charge ; l’on ne peut pas
tout demander. Et, même si ce le cas, les communautés paieront toujours. Monsieur
Garrigue a plutôt à son tour contredit Monsieur léonard, que le législateur dit autre chose
que la pensée du président.

Les lyembé après concertation, ont revu leurs besoins et, par rapport à l'enveloppe
disponible, ont pu présenter des besoins raisonnables à la satisfaction de tous les villages
concernés. Lesdits besoins ont été couverts par leurs fonds.

Tandis que pour les Badia, les coûts de leurs projets s'élevaient à 499 710$ (Quatre cents
nonante neuf milles sept cent dix dollars américains), alors que leurs redevances pour les
quatre ans à venir n'étaient que : 9 556$ américains.

Nonobstant, la société avait proposée de réaliser des infrastructures en avance même si le
fonds de développement ne pouvait construire une seule école 6 classes, bureau, salle de
professeur mais, qui seront imputé dans les redevances des années à venir. De ce fait, 3
écoles secondaires ont été approuvées par tous. Il s'agit des villages : une à Kemba, Bomo
et Ibaa, dont les coûts s'élevaient à 67 500$ (Soixante sept milles cinq cent dollars
américains).

Il est important de souligner la faveur que Madame Veronica Mpase a faite aux
groupements lyembé et Ntombanzale en annulant leurs dettes antérieures découlant des
infrastructures déjà construites dans leurs terroirs. A la suite de cet avantage, des
applaudissements lui ont été réservé de la part des communautés.

Suite à cela, Monsieur Mola avait demandé aux participants si on pouvait signer la clause
sociale du cahier des charges après toutes ces modifications :

Les lyembé disent oui maïs, à condition que le principe de calcul basé sur la qualité tel que
écrit sur la fiche d'évaluation chiffrée des projets soit strictement respecté c'est-à-dire :
Construction avec briques cuites, tôles BG 32. Approuvé par Monsieur Richard Garrigue.

Les Badia disent oui mais, le Chef de terre de Nkilinkili Monsieur Kelanga Maurice, tenait à
ce que son village se retrouve dans la répartition des infrastructures. Après plusieurs
explications et exemples, celui comprend. Et tout le groupement a accepté de signer la
clause sociale du cahier des charges.

Après que les communautés aient acceptés, Monsieur Gabriel Mola et le Modérateur ont
donné les règles de jeux pour la mise en place des comités de gestion et de suivi.

Alors que, le groupement Badia avait aisément élu ses membres pour les deux comités.
Tandis qu'un débat encore houleux, fort engagé du coté des lyembé sur l'équilibre autour
de la répartition des fonctions. Cela étant, avec l'exhortation de Madame Gabrielle AT
d'inongo, de Monsieur Gagrielle Mola, et de tous, sur proposition du Modérateur et avec
son accompagnement, tous les lyembé se sont enfin concertés pour élire ses membres en
consensus.

Tous les élus ont été présentés et applaudis dans l'auditoire tant pour le comité local de
gestion que celui de suivi. Tour à tour des lyembé aux Badia.

Une pause dîner est intervenu à 19h30’

Des PV d'élection des membres des différents comités ont été approuvés et signés par leurs
représentants.

Le Modérateur reprenant la parole, en concertation avec les organisateurs des assises, fixe
le début des travaux à 8h00, pour la journée du 04 Novembre 201 1sur :

L'adoption du PV ;

La lecture des clauses sociales Badia et lyembé ;

La signature des clauses sociales ;

L'installation officielle des comités locaux de gestion et de suivi

Commencé à 9h30, la troisième journée de négociation de la clause sociale du cahier des
charges à pris fin à 20h00.

Fait à Bankaïe, le 03 Novembre 2011

Le Modérateur Rapporteur
Nzita Philippe

Secrétariat
Nzita Philippe et Ingwon Pitshou
Annexe 9

Plans 1 à
Chronoÿgramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC .
———

sasse]2 9 2p S21099 edA} ueld
exebeze L
L Sesieu9 Z
ri neelnq |
3ej944 np neeing

uondessy

wgz

sesieuo €
ejqe} epuesf |
SinoSS2J014 S9p alles

Sinessajoid sep ajjes eun,p edA} uejd
IPB a1ewuud 21093
oquisuad JUS 2P ENTTES]|
oquISUag 211euUd ETYE |
eMoqeJOPBUON auoen|
pns 1jeqI aques ap 2 AUS)

pns Heql aeuud ÊTEE)
equneg 211] 2p Jeu) UOSIEIN]
2qunysg iues 2p 2AU2)|
equneg auiewid 21093

1
Il
|
=
—+—
——
ajezueqogo] ajues ap 211U87

ajezueqoqo7 a1ewud 2[093
opuolog aques 2p 2U2)
opuo|og 211EpU022S TE ||
opuojog a1eunid ETS |
squneg ajues ap 21U22 JIUI
aquny2g 211pU028$ 2[029 JU!
equnyeg a1leuund 2099 JUL
MIOqEOESUOlN FIUES 2p 212) 1
MJOqEJOBUON 211EpU028S 21099 11
opuo|og aques ap 21U8) 1

RE

TOUT DU)
el I CE

[all

DT se _ sr anse Donc just [ner [nee [ner L'HURT mer [ue [| mez [MT
Sroz Hroc roc 107
gU3AI 31NYNNWWIOD V1 30 SINDINWONOD3-0POS SNOLLYSNYAU 53Q TINNOISIAZUd ONINNV'Id

13 2€

Plan d'un dispensaire type

3m

2m

3m

3m

FA Salle d'accouchement

Consultation

96 /v2 61 J9QUEU9 JEJ0L
Sainalixe SeINJUNO 4

9622 9L
00'G7E € SJIBIES 109

21099 L 1nod jyenyde29x

(”"spuob
Henos ‘sainues) aua||IBouinD)
sejdel
neeiqe |
0000227 | 000€ 06 - Sade L/SOUEg
00'S€ 05'0 02 + xney9
00"002 z0'0 000 SE senbug
00'G24 00'06€ 005'0 00 005 50'0 L0'O Iujof-esAn09 seypenbeg]
: ; à ë Lg‘ XUI
oz'sez oo'ose | 2290 | + eu] 2200 RARE E AEÉS
. F : 4 Wg 0 XW]
el's8l oo'ose | ges'o | 21 cul 6po'o nd nd ane
F : ui
oe’vE0.+ rs 0ët 5 puoyed ones
00'Gt 05'z 9 0€ 2p Sno/9)|
0064 097 9 Op 2p Snoj)
CT 09° 9 £ 09 2P Sn0j9)
05'29 062 4 = 08 2P Sn09)
0528 05e 3 È 00L 2p Snoj9)|
0S'/S 05'z € 2 OL 2p Snoj9)
< 00'€ 2 0SL 2p Sn0j9)
00'S0! LE Er , > 919} 8p SnoJ9} JeISinueuu jau9 8IQUION
00'06z LEZ 0z ui € ap Saiene | JeISINUUU JaU2 Jejeunol 109
00'00 00'9L SLT lu € ep Sej01| Sinof 8p a1quuon|
00'06+ 00'6L 0œ ë 5x 06 2es eessidglo jeu) SUOSEUU 2IQUON
00'009 00'GF op ÊTES IUSWISAES JUEUIO)
00'05ÿ 00'SL 0€ = Y 0S 28S UOepuoy JUaWI) SUOSEUW 8JIEJOU 1n09
00060 L 00'0S€ 000'€ op 00'5 50'0 50'0 uw eBeuuoyejd suosAaUO)| SUOSELU JoU9 SJQUION
0500 L 00'06€ O£r'E OpL 006 10'0 100 m SUOJA8U9)| UoÿEU jeu9 Jeleunof 109)
00'6/S + 00'0€ 005'Y a 005 sL'0 50'0 eu Sôuie}seg] Sinol 2p aJQUION
Xud ($ ue) inenBuo7 | inessiedse | inaBie] seljeweied
+ Jeyun xug : à
Sainalayxa Sa/nJILINO} N09 SSJIP(ES 1n09
Wu 00968 29Euns uw 008 ineBieT w 009 Anen6uo7 ep S1I8/09S SJuaLueq Z

21099 Sa]
2224 Jenueuo [8101

LL 89 L Sainauaixe Sein}lunO 4
00'092 SaJIEES 1209
jneinideosu

30} Sn0S
yepoy

ET
ET
eyun

gyun
00 E
0000 # gyun
0'cL uw

09

1

|_senod Anod seuoueld
uu ÿ

Suo3euL jau9 81QUION|

sinof ap a1

inenbuor inessied aneBael LU
Late Lo | sauoul : ps Rare

Snane samuino 00 sms

Anen6uo7

uw, nn'0€ 22euns w 006 JnaBie7 w 009

a” uns “JO - po” SIAPA
ax

se

à

œuse |  rwwmor

SaInauaixe SSJNJIUINO 4

98/61 2
À 2 00Ser +

Jueinidesou

SAJIEIES Jn09

sainalisffe S8A}iuno] 1810} Sn0S
on JE Tspuob
: 20000 Let . £ ep} ‘sainuéS) avareouno)
où 0068 N - auun sejqe 1
00'02 Lx] 00'0€:" euun sasiey9)
0000! 00'05 = syun neaing
00'G 05'0 É 5x ET)
00'09 100 000 9 gyun senbuig]
CET 00'06€ 050'0 00'6 00 cu quiof-asAnos sepanbeg]
oz'eg 00'0S€ zsz'o «ul ez0'0 sanous4 ho en
80'+6 [ oo'ose | éozo | 9 «| cpo'o I EE eu
; à UU ÿ
09891 ce 0z d puoyejd sanbejdanuos
0ç'& 052 L E 02 2P Sn0j9)
05e 0Sz L Op 3P Sn0jo)
00'G 052 Ÿ = 09 2p Sn0j9)
05" 05'2 € = 08 2P Sn0j9)
05'2 05'z G = 004 2P Snoj9)]
052 06 £ + 0Z+ 2p Snoj9) SIaISINUAU 21qUUO)
009 00'€ LA = 0S4 2P Snoj9) SJaiSinuaWu Jaljeuunof 1n09)
00'2L 00'€ + 2 219} 2p Sn0J9) ISINUSU J9U9 2JGUION,
0S'E+ 0S'pL £ ui € ap Sa1ae 4 JaISINUaU Jeuo Je1jEunoT yn09
00'0p9 00'91 2 U £ ep Sajo1| Snof 2p 8IQUION
00 06 00'6I 9 * TES lueuieAed Ju) SUOSEUU SIQUION
00'Sp 00'GL £ 2 A 0G 28S uolepuo} Ja) SUOÿeLI Jaljeuinol }n09
gL'2L 00'0S€ zz'0 6 00'6 10'0 10'0 eu 2Beuuoeid suoIASUS SUOSEUL JU 81QUION
08507 00'0S€ 650 006 100 100 cu SUOJAOUT uoSeuI Jeu) Jaleunof 009
06 292 00'05€ 0520 07 006 SL'o S0'0 eu Sôuie}seg] SInof ap 2/QUON
xud ($ us) sum frarue inessieds | ineBie] seneuueied
auun
Sainali9ix® S2INJLUINO} }N09 SAJIEIES 1009
WU 00'8r e9ejins ui 00'9 Ano61e7 ui 00'8 Jnanbuo7

edA} s1esuodsip si19Q
FOLAC

République Démocratique du Congo

Assiettes Annuelles de Coupe
Garantie d'Approvisionnement 24/05 - Bankaie

Bosenge

Mpatambalu  Botaka
Œ

Bankaie

AAC 1: 3819ha
AAC 2: 3819 ha
AAC 3: 3840 ha
AAC 4: 3812ha

M ss

ET assioies annuels co

@œ
, —
on Sat 180/62 du 05/05/2002
Le Le = Sy
DL x +

ae

ITOT 2440190 EI ‘IHOIN

2002/50/50 np z9/081 1espue7 sebeuu] ‘uno 11.
©

"1 à
+

eu ZI8C : + Ov
BU OpB£ : € Dvv
Bu LISE : Z Ovv
BU 6L8€ : L Ovv

SIBAUESY - G0/ÿz JueweuuoIsIA01ddY,p ejuees
edno9 ep sajjenuuy seyeissy

o8u07 np anbuvwouaq anbriqndey

&
uogssdsoid e] ap sanssi sssuuog
M.

[Ouzou ee HIS T 65257 19LELT prozv | S6B01] w6rss | ssozr
| L
: ; = 5 : > : 113508
DR D = : : = & NONTINANN
90€ vez 19€ 809 ro, 0EZ see AONIL3 ul
- E = Z ? : EE
£ E = SE S > TvL
car GS | os ooz + | 2er 1&S1 | 20s 3AOIN
691 109 | 207 20 191 £09 10Z VZONYL VI ñ
£ en = 5 = 5 VONIANS
re Evoe | #ior | 6icse | ove 120€ | 6001 VONNIE
= : : Ë 2 e me _]
= $ 2 £ E e = VOL |
11S 6Ezz | ces 1922 | 295 Sz1z | 189 | OdiS
202 195 OL ET 2H =: TdvS
60€ Zz8v1 | 02€ oz | 20 HNOGvd
=: E E : E IHONOT, j
Z9 lEce | sc CES ES: OHOEI
x : = à = MEET
Got | svzz | ze61 | io | coor no21a
E É = £ = HIW19 35508
Sp [rs vs vE Sr [ns VONVNOE
ETET S vaso | css] vocz | zepoe | o6oo | 202] vez 39N3M A |
çu us sua çu us sus çu ue sue £uu ue
1210} Juejuo eine 218101 £OvV TOVvV 19 18191809 LION 2sse|9)
$ ue juejuoyy | uononpoig 5
: auajat
e1peg TETE) nanx Homes
oBuou :1hepes IBW3AI :juewednoss O9NONI
vorse :equeses 3BWOGN IVW | _: LoIH1SIa
| IVANVA #0/SZ ALLNVAVO SLOZ-ZL0Z SATIANNOISIAZHd SIONVAIOIH en

ge
db) si 91

5

SeSusdep sep JuequOu np 45 Saumon SEUL Se

| 53h23: sep JUe}UOLL NP KOT IAINS 9P 12 LINE ap 51814
TT9 TIC ajqiuodsip apjos
F 0€6 0S pIVY lueueddopengp ap puos
6vS LS Y EDVY lueweddopensp ap puoA
« “ vv9 Lv DV lusWeddo(pAep 2p PUOJ
86ÿ SS T2vY iueweddojensp ap PuoJ
L ya2q [ 3192q TETE)
equaÂ, juewedno19 sapueuy aaqyinb3
: 43
T4 eie8exs L'NeelqeiT ‘SEPT nesinq-f ‘sajger/s2uegq pz : aSS2P Led ‘ZE 98 5291 US 21NHBANOD ULUD quawaned ‘san sanbliq : suosieuu ‘jus 2p Sa U22 ‘521022 UORINAISUOT Se
d
‘4 : OSL TE 1V101
‘
TJ = T—
[- = à ” 005 S = > 005 ÿ OST 7 000 LT 00S ZT 005 ZT 000 S L 006 CTT 1830} X!id
0057 | js 00ST 09ST | 005 S” 005 7 Î 005 ZT 005 ÿ OST T 005 sl LT 4 00S ZT 006 ZT 005 ZT 005 2t a1eyUn XUd)
< F £ ä * Li e ‘ ë T T 9 E T T € s 1101)
=
L L L ü Il T 123N
3 ÿ I L F oquuIsUad
JL
L - + IA ofu32g
+ + — +
equaAisuosl
L Re
(l T “| T T eMJoqeJoBU0M |
(=
ji 1 T pns 1jeqI
| T Ï T TE T T squneg|
“|: T 1 ego
T ajezueqgeqo”
“ie E i Î rs ï fr opuojog
n = = |
sassep sassep nesinq
eueuue ae} Lg X LOS aques aques sassep) L
an8oid 100} 2p 221n0s 9 auesuadsiq 9 asiepuoses | 9 esewud D3AE S2SSE[)
enoy N ep jeu? uauuexa,p ep aaua ep 2au2) J 9 211Ppu028s a8elllA
esso9 . ueuel | ose 1e8euauy a re nuaen!| a8essiuis aneswdsg| uomsi 21023 21053 ne genewud
ST An8JON Jen (1 / 1q L'# 2] | ssessus | egessuis 1073 ne

PA,

+
“ ES

Annexe 10

Programme prévisionnel d'entretien

La
Programme prévisionnel chiffré d'entretien et de maintenance des --—
infrastructures socio-économiques au bénéfice de la communaté |agalë
garantie 24/05 LS

L (-
Nature et coût des entretiens y 5 V
Re F1
A :& É
Routes : ‘AS ExŸ /=;
B\ 7/87
Pour Les routes d'exploitation, l'entretien est de la responsabilité du côncess jonnii 2 r
forestier ““ROVINCE

À

Pour Les routes de désenclavement, l'entretien sera assuré dans La mesure du possible
par des travaux de cantonnage assurés par les populations riveraines
Ces opérations de cantonnage seront effectués Les jours de salongo.

Infrastructures de santé et éducatives

Les différents bâtiments seront chaulés et repeints tous Les deux ans

Nature Total en G
Chaux
Latex
Ecole de 6 [Peinture
classes

90

[Chaux [Kg [35] 1] 3
atex LCR
EC LE
Pinceaux, Brossfunté 4
Main d'œuvre _Jjours EE RE
192
Kg

Peinture
Pinceaux, bross|unité

Main d'œuvre {jours

Salle des
professeurs

rio

Dispensaire

Annexe 11 «

Exercice par la Communauté Locale
des Droits d’'Usage Traditionnels

t
<
PE UfE A
Exercice par la Communauté Locale des droitsd? sage’
traditionnels 1. 2. SAS

re

Conformément à l'article 44 du code forestier, le concessionnaire foresiier s engage
à respecter l'exercice par la communauté locale des droits d'usage AT lui
reconnus par la loi notamment :a

- le prélèvement du bois de chauffe et sticks pour la construction.

- la récolte des fruits sauvages, chenilles et champignons

_ la récolte des plantes médicinales

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.

AP

ement du bois de chauffe et sticks pour la construction.
La FOLAC s'engage à garantir l'exercice de ce droit de la manière suivante :

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.

Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la FOLAC, à l'exception des souches

elles-mêmes.

b) De même, la communauté locale a le droit de couper pour besoin de construction,

tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures
activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone
affectée au développement rural.

GB LIN -
Cette zone comprendra les défrichements pat des forêts de

terre ferme.

Dans ces zones, outre les activités agricoles, les communai
1

aussi effectuer les prélèvements destinés au bois de chauffe;
charbon de bois (makala) ou à la construction. 5

La production de bois d'œuvre pourra y être pratiquée, en particulier dans | les"Zones
en cours de défrichement, en concertation avec les populations et avec l'accord

préalable de l'administration forestière.

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute Valeur
écologique ;

- La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit.

2° Récolte des produits forestiers autres que le bois: fruits
chenilles, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la FOLAC
s'engage à mettre en place une équipe socio-économique qui aura pour mission
d'établir, avec la Communauté locale, la liste des produits forestiers autres que le
bois d'œuvre

Il s'agira en particulier :

- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ..)

- de produits forestiers à usage médicinal (feuilles, écorces, racines ….)

- de produits forestiers destinés à usage artisanal où service (feuilles, lianes, tiges.)

b) Après identification de ces produits, l'équipe socio- économique COLE, avec la
Communauté locale des règles acceptables (périodes, dis

permettant à la Communauté locale d'exercer pleinement ces £

gêner la FOLAC dans ces activités d'exploitation.

AT # j
2, E
PES
c) Néanmoins, pour des raisons évidentes de sécurité, la coimifinauté évitera
M BRUNE

d'exercer ces droits dans les blocs où l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la FOLAC s'engage à garantir à la Communauté
locale l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de

sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces
menacées, en particulier la CITES. e

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du
Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

c) En tout état de cause, la FOLAC interdit à ses agents et à ses véhicules le
transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s'adonne à la
chasse ou pêche illégale dans la concession.

L

CLAUSE SOCIALE 2/2
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 24/05 FOLAC

Entre :

1) La communauté locale de la Chefferie Badia concernée par les quatre premières Assiettes
Annuelles de Coupe dont la liste des Composantes est reprise en annexe 01,

située dans :
la Chefferie de Badia
le Territoire de Kutu,
le District du Maï Ndombé,
la Province du Bandundu,
en République Démocratique du Congo,

Représentée par : Mrs (!)

Pouvoir traditionnel et notables

Chefferie
Chef de Chefferie : Ibia Wambo Jean-Claude

Village : Bomo

Chef de Terre : Benkimi Bomponga Richard

Village : Kemba

Chef de Terre : Benyimi Joseph

Village : Ibaa

Chef de Terre : Jean Lomata Motuli représenté par Bolingo Majumu Dakar
Village : Isho

Chef de Terre : Mpia Paul Dally

Village : Bilondi
Chef de Terre : Malumansho Nkunub}
Village : Nkilinkili
Chef de Terféi.
Notable::-

de,

() Noms et qualit

LERtgr F4
Ut FE

Membres du Comité de Négociation

Mbo Oshewa Président du comité de négociation de Ibaa

Mongien Emile Vice-Président du comité de négociation de Bilondi
Mpia Paul Dally Secrétaire du comité de négociation de Isho

Nduita Bokole Membre du comité de négociation de Bomo

Ntwa Imbaya Membre du comité de négociation de Kemba
Bosibwana Bosco Membre du comité de négociation de Isho

Nkanda Mbula Membre du comité de négociation de Nkilinkili
Ndjendje Mpembe Bibiane Cooptée en tant que Membre du comité de négociation

La Chefferie Badia certifie, en date du 3 novembre 2011, qu'il n’y a pas de peuples autochtones
jouissant de droits coutumiers sur le territoire concerné par les 4 premières assiettes annuelles
de coupe. Le peuple autochtone est toutefois représenté par deux personnes résidant à Kutu :

Monsieur Ikoyo Mputu

Monsieur Mbo Elima

et ci-après dénommée « La communauté locale», d’une part ;
et

2) La Société Forestière du Lac, en sigle FOLAC, immatriculée au registre de commerce sous Le
numéro 58 682, ayant son siège au n°19 avenue des Brasseries, Commune de Limite, ville de
Kinshasa, en République Démocratique du Congo, représentée par-Madame Véronique MPASE
£ k Big forestier », d'autre

û d.

NC

part;

Etant préalablement entendu que :
- La société

es à ; ; #,

est titulaire du titre forestier (2), figurant en annexe SAÈ 0?
application de l'arrêté n° 024/CAB/MIN/ECN-EF/05 du 27*avril 260 ugé convertible en
contrat de concession forestière, comme notifié par lettre, figurant en annexe 3,
n°4836/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008 et couvrant une superficie de
185 170 hectares dont 95 699 hectares utiles d’après le récapitulatif des surfaces
exploitables établi par La DIAF, en date du 23 août 2011 figurant en annexe 4 et la carte de
stratification figurant en annexe 5.

- La communauté locale est riveraine de la concession forestière concernée; ces. forêts sont

situées sur La rive est du lac Maï Ndombe et sont limitées ee

o au nord par la rivière Bowele, /

o au sud par la rive droite de la rivière Lukenie entre la sofé
l'embouchure de la rivière Luabu, »

] Garantie d'Appgovisionnement ou Li
——

o à l’est par La rivère Bakwa et La rivière Betopetope et

o à l’ouest par le Lac Maï Ndombe, partie comprise entre Les embouchures de la rivière
Lukenie et Bowele.

(cartes localisation de la Garantie d’Approvisionnement figurant en annexe 6)

La communauté locale y jouit traditionnellement de droits coutumiers ainsi qu’en atteste
l'étude socio-économique.

les limites de la partie de la concession forestière concernée par le présent contrat (cf.
article 2 ci-dessous) ont été fixées de commun accord entre parties, particulièrement par
rapport aux terroirs de La communauté locale (carte des groupements figurant en annexe 7),
et sont consignées dans Le plan de gestion, et dans Le plan d'aménagement de la concession
au moment de son approbation.

Mr. Roger YALALA KYATENDA MUKUMBUKWA , Chef de Division, matricule 489298 (3),
Administrateur du Territoire de Kutu, assiste à la signature du présent accord en qualité de
témoin et garant de La bonne application du présent contrat.

Mdme Gabrielle MANGI ISEKA, Chef de Division, matricule 405750(4), Administrateur du
Territoire d’Inongo,. assiste à La signature du présent accord en qualité de témoin, étant
donné que les forêts concernées sont situées sur Le territoire de Kutu.

Noms, n° matricule et grade
Noms, n° matricule et grade

—
BE pe re
ja e DE
IL EST CONVENU CE QUI SUIT :

Chapitre 1°" : Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière.

IL a pour objet principal, conformément à l'article 13 de l'annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d’exploitation des produits forestiers et de cahier des charges y afférent, d'organiser La mise en
œuvre des engagements du concessionnaire forestier relatifs à La réalisation des infrastructures
socio-économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler Les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan
de gestion, annexé au cahier des charges, qui décrit l’ensemble des investissements et des
activités qui sont entreprises et réalisées par Le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux quatre premières assiettes annuelles de
coupe, conformément à l’article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet
accord couvre alors une période de cinq années, comme l'indique l’article 17 de l'annexe 1 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau (°) bloc de cinq
assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier une quelconque
clause du présent accord.

AE SRE US N

: ARE s SAN
Ê) En effet, tous les cinq ans, le concessionnairs paèse àun nouveadièc d’exploitation de cinq assiettes annuelles de coupe et
un nouvel accord est établi qui vient actualiser legehier des CAEN,

\
—— 1 More. E Æ Co 4
Supra D y OT US ie |
rs. : 27

= és
Chapitre 2 : Obligations des parties

sère . n

Section 1 Gbiigations du concessionnaire furestier
Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c,
du Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) La réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu des réunions
.de négociation en annexe 8), à financer à travers le Fonds de Développement (cf. article 11), au
profit de la communauté iocaie, ta réatisation des infrastructures socio-économiques ci-après :

- Construction, aménagement des routes :

La communauté locale n’a retenu aucune route de désenclavement

% Une école secondaire de 6 classes à Bomo
+ Une école secondaire de 6 classes à Kemba
# Une école secondaire de six classes à Iba

- Facilités en matière de transport des personnes et des N
> À

> En ce qui concerne l’embarquement sur les pontons FOLAI à
sont applicables et acceptées par la communauté locale : VE DE Es

Pour respecter des impératifs de sécurité et les contrats souscrits auprès des compagnies
d'assurance, ce nombre est limité à 15 personnes par ponton.

Chaque personne est autorisée à embarquer avec un maximum de cinq sacs. Ce chiffre
correspond aux biens (produits vivriers ou autres) nécessaires à une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au chef de
chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les modalités suivantes :

Passagers de priorité 1 : Les travailleurs du concessionnaire forestier ou les membres de
leur famille

Passagers de priorité 2 : Les ayants droits coutumiers, ou un membre de leur famille, avec
lesquels Le concessionnaire forestier a signé une convention.

PL ACRE

RE Gy TS 38! Ÿ
hes des Grolfeïents dans les FOLA travaille.

É_

Passagers de priorité 3 : Les pers.

[ES
— 57 £. RS A

1e »2
r

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois catégories
précédentes

> En ce qui concerne le transport terrestre, la FOLAC s’erigage à autoriser ses véhicules à
prendre à leur bord, dans la mesure du possible, tout membre de la communauté locale
allant dans la même direction qu'eux.

Toutefois, cette autorisation ne concernera que les véhicules conçus pour assurer un

SEE serein) : N

transport décent des personnes {ex : jCcp, Bonnes...
Ce transport sera assuré dans le strict respect des normes et conditions des assurances

- Autres :

Article 5 :

Comme indiqué à l’article 3 de l’annexe 2 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité, sont apportées en annexe 9 des informations plus détaillées se rapportant aux
engagements prévus à l’article 4 du présent accord et concernant : 1) les plans et spécifications
des infrastructures, 2) leur localisation et La désignation des bénéficiaires, 3) Le chronogramme
prévisionnel de réalisation des infrastructures et de fourniture des services ainsi que 4) Les coûts
estimatifs s’y rapportant.

‘ En ce qui concerne les travaux de construction et d'aménagement des routes et pistes, il
est noté de manière indicative pour chaque tronçon concerné :

- Le plan du tracé et le kilométrage qui lui correspond ;
- La nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
- les ouvrages d’art à installer (ponts, radiers, …) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer, chargeuse,
niveleuse, camion-benne, etc.) ;

- les temps d’utilisation à prévoir pour chaque engin et matériel ;
- les coûts d'utilisation correspondants par unité de temps.

Article 6 :
Les coûts d’entretien et de maintenance des infrastructures sont à considérer

TERRITOIRE
DE

“Oo,
D ;

ee 4

(5) le plan d'aménagement séfatéaliséspr ne durée de 25 ans, ce qui veut dre ke, axfloitée selon un

programme de 25 assiettes annÿélles de counèet que la période d'attente entre deux p:

À RES, éirnême assiette
— annuelle sera préciséméhnt de 24 ans. + PNA
4

FES

— CA NE \ <—

MAIMDOMpe 7
Dr / | ME£ ; El
hi à RTE, d

/

MNT e
La prise en charge de ces coûts d’entretien et de maintenance des infrastructures est
assurée par Le Fonds de Développement (cf. article 11), selon l’un des mécanismes suivants (7) :

- affectation, chaque année et quelle que soit la zone exploitée, de 5 % du total des
ristournes de manière à mutualiser Les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l’ensemble de la concession ; un programme prévisionnel chiffré
d’entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés locales et/ou
peuples autochtones riverains ayants-droit sur la concession forestière est joint en
annexe 10.

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires,
notamment les rémunérations des enseignants et des personnels de santé, sont du ressort de
Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs,
le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des personnels
d'éducation et de santé, c’est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc. le concessionnaire apporte sa contribution en en finançant gratuitement le transport depuis
Kinshasa ou une autre ville plus proche.

Article 9 :

A compétences égales, Le concessionnaire forestier s'engage à recruter La main d'œuvre de
son entreprise au sein de la communauté locale.

Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage traditionnels lui reconnus par
la loi notamment :

- Le prélèvement de bois de chauffe ;
la récolte des fruits sauvages et des chenilles ;
la récolte des plantes médicinales ;
- la pratique de la chasse et de La pêche coutumières.

l c | 1 f définies en annexe
11. Le concessionnaire forestier s’engage à en faire mepfi ADELMAA NK@/iménagement
concession. ; 2

de la

Ô

EN 7 >
? à st ne = es G
— ("} préciser le Lo AE à mutualisation! les Loûts, provision effect A
MAmoomer 7)
= 3 M nl
4 À ee MBE } |

Tusez
is

RTE

Article 11 :

ILest institué un fonds dénommé « Fonds de Développement » pour financer la réalisation
des infrastructures définies à l'article 4 ci-dessus ainsi que les dépenses prévues aux articles 6
et7.

opérationnel de la Direction Inventaire et Aménagement Fores, re
5 $/m° pour le wengé
4 $/m° pour les autres bois de classe 1
3 $/m° pour les bois de classe 2

2 $/m* pour Les bois de classe 3 et 4 0) LS
Les volumes sous aubier de bois considérés sont portés sAéèdécla Que trimestrielles
de production de bois d'œuvre. DE Eee

Toutefois, pour permettre Le démarrage immédiat des travaux, Le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d’infrastructures socio-économiques (soixante-sept mille sept cent cinquante
dollars) présentés à l’article 4 ci-dessus.

A cet effet, FOLAC ouvre dans ses livres ce jour, 4 novembre 2011, un compte spécial pour
le Groupement Badia et Le crédite d'un montant de six mille sept cent cinquante dollars (6 750

$).

Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles de
coupes et sont remboursables à la fin de la période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d’un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la communauté
locale.

Sur demande de la communauté locale, le concessionnaire forestier accepte qu’un
représentant de la société civile fasse partie du CLG en qualité d’observateur.
Article 13 :

Outre un président désigné par les membres de la communauté locale et travaillant sous la
supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire rapporteur
et plusieurs conseillers.

Dès sa mise en place, Le CLG est installé officiellement par l’Administrateur de Territoire.

Article 14 :L

La Communauté locale a décidé de consigner le Fonds de Développement auprès du
Concessionnairæfürestier. Celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon ésyfixées de commun accord par Les parties.

Article 15 : iS Se - z
La communauté locale s'engage à concourir à la gestion: ‘dsbte deAà Concessionforestière
et à contribuer à la pleine et libre jouissance par le concessionnaire Ress BFORS.
$, KUTU =
Article 16 : Ÿ es Er

La communauté locale s'engage à collaborer à la lutte” “éontré Se “braconnage et
l'exploitation illégale dans la concession forestière et à sensibiliser ses membres à cette fin.

Article 17 :

La communauté locale s'engage à collaborer avec le concessionnaire forestier pour
maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une aire herbeuse
attenante à la susdite forêt.

Article 18 :

La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d’actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la communauté locale, entraîne réparation.

Article 19 :

La communauté locale s'engage à collaborer avec le concessionnaire forestier pour que les
voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres
exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la concession
forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer Le suivi et l’évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS) ;

Article 21 :

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d’un
délégué du concessionnaire forestier et d’au moins trois représentants élus de la communauté
locale en dehors des membres du CLG .

Les partie: A ut. que l’ONG UDME représentée par Mr Bruce Ebengo siège en qualité

de membre eff
a n 9

Ê ti
= Le)

Article 22 :

Le CLS examine le rapport trimestriel d’activités du CLG, particulièrement en ce qui
concerne la réalisation des infrastructures socio-économiques et Le calendrier y afférent.

IUpeut, en cas de besoin, entendre le président ou tout autre membre du CLG.

IU peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question
inscrite à l’ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l’Administrateur
de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l’Administrateur de Territoire, à l'initiative de l’une des parties au présent
contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par
tous les membres présents.

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux est fixé à 10 US$.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement.

Toutefois, la somme totale des frais couvrant les dépgfig BC néas ci-dessus ne
peuvent excéder 10% du financement total des travag atisd MD es infrastructures

Article 25 : de

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est,
si possible, réglé à l’amiable entre les parties.

À défaut d’un arrangement, Les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers prévue par l'article 104 du Code forestier et organisé par
l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.Au cas où le différend
persiste, la partie non satisfaite peut saisir Le tribunal compétent de droit commun.

Article 26 : OUATTS
Sr mt AGIT

Pour l'exécution du présent contrat, la communauté locale a le“droit de:se, fre assister
par une personne physique ou une ONG de leur choix. VA É:

CD
€

Article 27 : \72

l’Administrateur de Territoire en tant que témoin et garant
contrat. Il remplace et annule tout autre accord qui aurait
accord.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des
parties, à l'Administrateur de Territoire, à l'administration forestière provinciale et à
— l'administration centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Bankaïe, Le 4 novembre 2011

Pour le concessionnaire forestier
Veronica Mpase Lokoli Nzako
Gérante Statutaire {=
a

D
Zeuwrs Pour la communauté locale
SALE

Nom Qualité Village Signature
lbia Wambo Jean-Claude Chef de Chefferie

Benkimi Bomponga Richard Chef de Terre Bomo

Benyimi Joseph Chef de Terre Kemba

Jean Lomata Motuli représenté

par Bolingo Majumu Dakar Chef de Terre Ibaa
Mpia Paul Dally Chef de Terre Isho
Malumansho Nkunubwe Chef de Terre Bilondi
Kelanga Maurice Chef de Terre Nkilinkili

Bakako Wansale Notable

Nkilinkili

CR ER

Président du comité de

| Mbo Oshewa bre Ibaa OP

Vice-Président du comité Frs

Mongien Emile de négociation Bilondi es

Mpia Paul Dally en ÉOÉTE, ishe Rs
Membre du comité de

Nduita Bokole négociation Bomo

Nivaimé Membre du comité de Lanbe

a Imbaya rer TER
y: négociation 27

Membre du comité de Fr

Bosibwana Bosco négociation Isho 24
Membre du comité de AA

Nkanda Mbula négociation Nkilinkil ee,
Cooptée en tant que

Ndjendje Mpembe Bibiane Membre du comité de Kutu PA
négociation
Observateur

Ikoyo Mputu (PA) Kutu ZSé-
Observateur s

Mbo Elima (PA) Kutu =

EC /2

: Mr. Roger YALALA KYATENDA MUKUMBUKWA .
E DA dpistrateur du Territoire de Kutu,

Se

Témoins
ONG AMAR Chef de Groupement NG UDME
Ntonbanzale
__dA Be:
Bile Mpembe Elfils Nkumu

Annexe 01

Identification de la communauté

?

BADIA
Concernée par les
à premières AAC

de la garantie 024/05
Identification de la communauté BADIA pour les quatre premières Assiettes
Annuelles de Coupe (AAC) de la garantie FOLAC 24/05

Chefferie
Chef de Chefferie :

Village : Bomo
Chef de Terre :

Village : Kemba
Chef de Terre :

Village : Ibaa
Chef de Terre :

Village : Isho
Chef de Terre :

Village : Bilondi
Chef de Terre :

Village : Nkilinkili
Chef de Terre :
Notable :

Mbo Oshewa

Mongien Emile

Mpia Paul Dally

Nduita Bokole

Ntwa Imbaya

Bosibwana Bosco

Nkanda Mbula

Ndjendje Mpembe Bibiane

coutumiers sur le territoire
toutefois représenté par di

É de De) Cw
<! :

Monsieur Ikoyo Mputu
Monsieur Mbo Elima

>
DZ

Pouvoir traditionnel et notables

Ibia Wambo Jean-Claude

Benkimi Bomponga Richard

Benyimi Joseph

Jean Lomata Motuli représenté par Bolingo Majumu Dakar

Mpia Paul Dally

Malumansho Nkunubwe

Kelanga Maurice
Bakako Wansale

Membres du Comité de Négociation

Président du comité de négociation de Ibaa
Vice-Président du comité de négociation de Bilondi
Secrétaire du comité de négociation de Isho
Membre du comité de négociation de Bomo
Membre du comité de négociation de Kemba
Membre du comité de négociation de Isho

Membre du comité de négociation de Nkilinkili
Cooptée en tant que Membre du comité de négociation * C&

Se -
DE BAND

La Chefferie Badia certifie, en dat. -du,3 novembre 2011, qu’il n’y a pas de peuples autochtones jouissänt de droits

néypar les 4 premières assiettes annuelles de coupe. Le peuple autochtone est
nnes.régifant à Kutu :

Lure É”
Annexe 02

Titre de la Garantie

024/CAB/MIN/ECN-EF/05

du 27 avril 2005

t
(4
BLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le: : AN :l.

. MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,

EAUX ET FORETS

y Minisre
GARANTIE D'APPROVISIONNEMENT

CONVENTION Ne C 2.1 /CAB/MIN/ECN-EF/05 DU
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMEN
EN MATIERE LIGNEUSE

ENTRE L La Republique Democihtique du Conge:
Représentée par le Milistre de l'Environinenness voire
la hature, Eaux et Fouts,
Monsieur Anselme EMERUNGA,
cl apres dénomme le Ministre.

ET LA FORESTIERE DU LAC sprl
Représentée par Son Administrateur Gerant
Madame Véronica MIPASE LOKOLI NZAKO
«i-après dénommée Fo

PRELIMINAIRE

Vu la Constitution de la Tranidition speciatenent ere so ete te 1

Vu là loi n°011/2002 du 25 but 20 BU LaE Cle Faste tie

Vu, telle que modifiée et cu nplélee à ce juur, la Lan rt

juillet 1973 partant régie général des bidns, 1egimne toner et cote uen
des süretés

Vu là loi U4/01S du 16 juuidt 2004 fixant la mnemictatur

us ht
générateurs des recettes administratives, Jadiaaires, Gomoriales,

ee pattes

Avenue Papa ILEO (Ex - des Chrvdues) n° 15 Kinshasa/Gomte
BP 12 348 Kilshasa |

ane FAN Te Drrac le LT

LM ed Em

su sl que moi 6 Compete à ce jour lé Decrel r" DOS/00L Ue u3

janvier 200$ portant rom ac: les Mimstres et vice-Ministres du Gouvernement de
Transition:

te Penret du 15

ÿ mb:e 2003 oort nt attribution, cs
Anisteres ,

Ju la répussatiite Ju Ministere de l'Environnement, Conservation de ia
Mature, Eaus et Fora.. d'asur- la pérennité des ressources forestières, grâce à une
sai gestion Tore tire, dtilsant toute; méthodes, directives et mesures its

l'aulisation des ressc ire p°vbles ;
Vu ie nes ute à itue en valeur les es ‘2resuères de l=tn
Lot Sue ne vie - nuque prG:pere Dar l'exploitation ration, 1
at HOT et ur me Vu de Get frDQuits PAPItes
Vu La ges sit tés © Éxpeñtant un approvsonnement 5 at
PAIN en BUQt ME ee eut ON USINE fe transicrnalion stuee durs 27
sance Me Hecdhit La, tot de Ms adiiibe, Terniloie citonçu, ocalilt 1e
Carñha dant lapé.# à dure de GuUD m3 de produits t nécessité on

APOMISIONNENLNt LL grues Le 30,000 143,

Vu que l:<ploiaent : repongu de taçon satisfaisante aux criteres &t äus
procedures de 4 decision n°002/CCE/DECKT/84, relative à le gerinne
Lars nement en metre igneuse et à la lettre d'intention:

enten 11392 4 31 janvier 2002 et prorogee par latte
Li dust 4. norte /UJ4 portan: promessé d'octroi d'une garan
CAR BEOVICNNCME CA Pet yneuse 29 foveu des Ets MPUTLI NKANGA

trinS(eres 1€

VA lActe Con tutl Statuts) créant la Forestière 1: Lac, signé entre

IPASE LURCLI Mée Vei à propretsre ges tabhsserment: MBUIU WKALLE et
li Socète FLRABUE one tu 24 deusinbre 2

Lonsiders ? là 12 a de mitroduite par les Ets MEL TU NKANGA, Dar

lettre référencée 1D/MN;2005 ou 30 mars 2005 Jour Soiiciter le transfert ce 52
QUVENNON LULME À NME

Eh sr

ë

lorsstere du Lac contormemen: à l'acte conan til
KOUL ARC Veronica et FORAËSLA en date Ju 24

LS Sope epit MH

hicembre Ju,
LATTES

Aie 2

us

IL À ETE ARRETE ET CONVENU CE QUI SUIT :
La Cu wenticr mn 63/02 du 31 janvier 2002 et proragee par l'anéte
minister ef nets : du 2e novembre 2004 portant promesse d'octroi
dune pirant pris iétent en matiere Lyneuse en faveur
des MP J'I-ANGA «51 transtureu à la Foresuere qu Lac =

yaralie d'agir ©

Hionnement ii matiere igneuse

La ga”snte (

te sur un volume annuel de 30.000 m3 de grumes

reparti OMR

£DSL' ES
Dous
Iroko
Fans
Kai
Ssapr.
pe
Aa d'Al
sien.)
lataiui:a
Amenre
Fu J ungu
BomoriQa
Fun +

UCx: 190
LOI 1.
Limtest
Tol&

Boire lan
505: ‘On:
Date
Bilincra
Araureuk
Fstut 4a
Das a
Pacs k
Hor:ta

Mit

Le*

Etuis
Otut
Ware

sud :

VOLUME (us)
800
1.090
LANIE)

i DOG

+. obé

1 SOU

90€

L.80C
500
GoU
80e

jet

Au

:.JüU
750
2.000
1.090
au

es - Dem

Jens ee june Lens 27 2 les _ bee lun - ‘eux

pes

pen je jen pes

pe

4
Ati ÈS us 224 préeves Gas une unité d'exploitation locaisez
CON Suit
Prov 14 42} Distnict : Mar-Ndombe
RUE on Localité
Leu Superficie 179.300 ha
“tie à Ve ut Latin je aus 186 di
My “

Au Nord : F1 i3 1viere Bowele, parte comprise entre ie confluent de
li fuëre Bakw3 en amont du “ilag? Bclondo jui 4
Fe huIe Je la tvièré Bowele cu Le at MtarWNdor 1e

ñ Pi Abe cuebu, es 391 emibouchur: dans le Lac Mar
Hire jusqu'à son croisement avec là “ivière Betoprtope
"4 V3 droilé de là Lukenie entre la sorte du Lac à hutu

‘hboucdtiure de là Luatu:;

à Fst bu nviaré Bakws, à partir dé £a rencontre avc la
lasse Howele 4 Fa Source qu'i Faut reller Par te
lis ü Re NO [E none Sétapelope €

Bi € COS Ce eo vie tige pe Jusque
CNT gver ta Libu ,
AQge * Far à Lac Mar-Ndombe, partie CCinpriée entre les
F3 1 hures de lé Lixerue at Boviele
Ann s lag Me 4

Meter ist utilisées jou
sie durite C-desst, Ou dirigecs à
l'exi:rtato -4vant la réglementation en vigueur

AUS AUC + [ame no fourre être vendus à ces Mers à ri
l'autiisate 12 102 dy Mister

jeu transt-rn

Ati G ee hate à

Less pont 00

Ua ira à l'ecplotant es grow Gasituits ur Son fe

ET -e droit “clusif de recolter les arbres expoitables Ident'u 2

2° :"nIer OÙ autres essences à promo vor

ä | lé Genus 5  infrastrutires Décessanes
El Leent aus Leplotabuns foresteres sans prejudic: des
ror l Ur due !
+=

| bit

TS

Acte 7 LA
LL

’

ra

PL

>} €

Atile 8 La
dus

RTE parus l'Eapkatant er:

HU ES roulieres Construites Lor l'Exploitont soit
de l'Etat à la fin du contrat.

AVI aitiOs privée 52 es
EE - cout 'ubiier les Dutes
Duliuu- pour transporter, à UUe pnve, des produrs
fOre. Le: ; xploites ainsr Que les produits de transformation

DENTS et rt dre, at LES

AC Ait: nt

FH Ë vanités

Lie CHR] D upetst Gt on Gite

2e rate to nation ais
BU ane, he cord

Ass ür, forestere de l'unité d'expioitation $

ea dans 1e détails revus toutes demandes anriële,
de ! de coupé, tout 1a0port Mimiéstor] ec apport à:
Qu: d'autres aus Devus a = letnat i
“lLj

y, Fr CES lareéto tes Give Je 3
” tt

# Myieteer ge tot iébleste, de ut
DOI Te iénslétt(, Mé iocènôn, d'ecr.er Ge de donauc: &

Ubu Je vante alfuct

la propnet: de lugn. va
FANQN, CEE Qi: Cutitrat él Jen 22tétur là ralifi. ot 1

8 ‘égléinentation sur lecpiortaton
‘érCülisation et l'exportation des pracuits forestiers

h4 M'éharrien set di la Jegunatic cu
fu + FRbietee Pautresats À Ag ter
ess,

li loutes décwuns Prises Par le Miustere an mature
LÉTRENT LUE CE

( à li monte
ul CRU En
3er: entior

‘ Q3:1
+=

a

Article 9 Le ur pipe : d'une
entrainera 2 tation 1

méciate et automatique de là présente.

Far à Kinshasa, le
UNATAIRES AUTORISES

LE MINISTRE

Pour la Societe La Furestie Uu Lac

Madame Véronica MPASE LOKOLI NZAKO - Anselrie ENERUNGA

lp x 4 fr l

26, av. Kitona, Q. Kiunini
Kinshasa/Lerbe

Fait à Ga vabnipiure,

1 Exploitant

2. Cabinet du “lustre

3 Secretaire èraie CCTIEF

4. Direction de ia GF

5. Gouverneur cé Province

6. Coordinateur Srovi cz 1 'ECNEH

. tiauses de la convenrion par l'ex lc snt
{:

me
ARANTIE D’APPROVISIONNEMENT TM aie FAVEUF

DE“ LA FORESTIERE DU LAC
Territoires de: Kutu et Inongo Province Bandundu

SUPERFICIE: ! 127 300ho
"(BLOC ex. ex- MPUTU-NKANGA)
RP

RE - a
Pas Bu

We Fe |: à"
{ # LES
# { Ve 8 J x
LS | |
= : E..
6 À

CN ST ECHELLE 1/200.000

em

=

Annexe 03

Notification de la Convertibilité
Garantie
024/CAB/MIN/ECN-EF/05

Lettre n° 4836 CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008
D. Lis Re. ot orne dé Dh nc de OU dé De Cr une

Mivistèere de PEnvironnement, |
Lonservalion de fa Mzatire
st Tourisme

NUHÉSC SE ARIMINIECN- FE ERIONGR

Le Ministre

À Madarne ta Gérante Statutoire
de la PORESTICEE Qui Li
à Kinshasa/Ler

ist : Notification de la recommandation de la
Commisrien imrerminitérielts de Canvoretnn

des Anciens Titres Forestier
Votre requete n°55

vadarne La Gérante Siatutaire,

CRE TOR TE nes, É'AVAUX, LA SGNMOE lerinmaislernie de CONVERSE has
anciens titres forestiers a constaté que votre Garantie d'Approvistonnement
N°024/05 du 27/04/2005 ,située dans ies Territoires de KHulir et Inonge froenu
du Bandundu remplit Les critères de convertibilité définis par le Decret n 0:11
cu 24 octobre 2605 fixant les modalités dé conversion des anciens titres forestiers
en contrats de concession forestière et portant extension du moratoire en ratiéré
d'octroi des titres d'exploitation forestière tel que modifié et compiaté par le
décreton 08/07 du 21 janvier 2008,

Par conséquent, votre titre est juge convertible en contrat de concessir
forestière

Vous êtes invitée, à dater de la réception de la présente. à vous mettre en contact
avec té Ministère de 'Environnement, Canservation de {a Nature et Tourisme pou
les prochaines étapes,

Veuillez agréer, Madame la Gérante Statutaire l'expression de ma considergtion
distinguée,

ser e Esp”

ES

Annexe 04

Superficie utile de la Garantie

024/CAB/MIN/ECN-EF/05
Notification DIAF

23 août 2011
4

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le }
MINISTERE DE L'ENVIRONNEMENT, :
CONSERVATION DE LA NATURE
ET TOURISME

N° (4 “ «| IDIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis copie pour information à :

- Monsieur le Ministre de l'Environnement,
Conservation de La Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement et Conservation de la Nature

- Monsieur Le Directeur de la Gestion Forestière

{TOUS) à Kinshasa/Gombe

Concerne : Transmission de la carte d'occupation du sol
de votre titre forestier

A Madame l’Administrateur Gérant de La
Forestière du Lac
à Kinshasa/Lemba

Monsieur l’Administrateur Gérant,

Par la présente, je vous transmets en annexe, la carte d'occupation du sol de votre titre
forestier telle qu’établie par La DIAF.

Le tableau récapitulatif y relatif en annexe renseigne sur les superficies totale et
exploitable SIG.

Tout en vous en souhaitant bonne réception, je vous prie d’agréer, Madame
l'Administrateur Gérant, l'expression de mes sentiments distingués.

Le Directeur Chef de Service

Sébastien MALELE MBALA
DISTRIBUTION DES SUPERFICIES PAR TYPE D'OCCUPATION DU SOL DU TITRE FORESTIER
DE LA FORESTIERE DU LAC

TERRITOIRE DE KUTU, PROVINCE DE BANDUNDU

TYPE D'OCCUPATION DU SOL SUPERFICIE (HA) POURCENTAGE(#)

E Forêts exploitables ill
Forêt primaire 68 631,78 37,06
Forêt secondaire adulte 12 351,73 6,67

—Forêt secondaire jeune 14715,43 7,95

Sous-total forêts exploitables 95 698,94

Il. Forêts non exploitables

—-Forêt marécageuse

Sous-total forêt non exploitable 66 561,13

Il, Autres types d'occupation

Culture et régénération 19 517,46

—Plantation 449,43 0,24
—

-Savane 2 943,78 1,59

Sous-total autres types d'occupation 22 910,67 12,37

2 F0 00

Note : La superficie jugée exploitable s'élève à 95 699 ha de La superficie totale de
l'ensemble du titre forestier alloué à La Forestière du Lac

Le Directeur Chef de Service

Sébastien MALELE LE

Se

Ke

Annexe 05

Carte de
la Stratification

de la Garantie 024/05

t
LA
cupation du sol de la FORESTIERE DU LAC
es de Kutu et Inongo / Province de Bandundu

aavus

sous

Légende
® Localité SLate __— —
CutureerRégénérns | _19517,46]

Riviere savane 2543,78
Route [Plantatonti 449,43)

| [3
1 [IR |Forét Marécageuse 66561,13)
Le [mt [Forêt Secondaire Adulte _ | 12351,73]
7
LES

24008

Limite bloc [Forêt Secondaire Jeune 14715,43)

| [Forêt Primaire 68631,78)
| Forêts exploitables 95698,94]
| fsuweriewae 18517074 | 1:370 000

[Source 1GC (
Image satellitaire p180r062 du 02/05/2002
[___ Datum: WGs 1984

Travail realisé à la DIAF/Aout 2011

18400€
De

Annexe 06

Cartes de
Localisation de la

Garantie 024/05
République Démocratique du Con,
FOLAC Localisation de la Garantie
d'Approvisionnement 24/05 - Bankaie

| #
HE
|
1 JS  Botaka
| | e
"Bankaié
Et | F
|
| Ë
| É
- EE ee “rat
.Keseke ; |
4 7 Ngeliy*
Mbe, TU |
Le Botongobale | 5
a Kili-Kili Mbongo tabotwa
pe Lokun
er |
|

D fl = À
SE est SCC
l

Dém tiqu Cor

Concession FOLAC

iblic

2
œ
ï“
=
LA
on
:
l'e]
©
S
+
N
bre
S
œ
=
oo
=
LE —
S
m
>
le]
Lu
[+
©.
<
T
2
£
=
g
“œ
Ô
s
œo
T
[—
S
£
œ
2
&
8
Pa |

fi

FU
1TE gt à PE
ul

à PER
D F| " CE
AV EE
(2 4 Sa
&

+ ù € f = o à
(a ñ A Q P
ja eg UN à -
k 9 \E : à \ à Je
N | : 28
: | : 4
\ % ù « … ve So Le Æ Ô _.
+ Po Fi 3 di
À : .! QG 12
PRE 2 Ë 4 es
FJ # à 4 ÿ »
LE ÿ / l'es
F EJ
ss
$

Annexe 07

Carte de Délimitation
des Groupements
concernés par les quatre premières
Assiettes Annuelles de Coupe

&

de la Garantie 024/05
Limite des Groupementset
= FOLAC Assiettes Annuelles de Coupe

Garantie d'Approvisionnement 24/05 - Bankaie

ADI AT |

=——

| Mpatambalu
=

Botaka

Bankaie

Bosenge
=

Ipek
æ

Mbe #

Rivière Loke

Rivière Lomomo
Bossa

AAC! 3519ha
AAC2 3819ha

Annexe 08

Compte rendu de la réunion de
Négociation

entre
FOLAC

et les Groupements
lyembe et Badia

du 1er au 4 novembré 2011
xl

SE

LE 01 NOVEMBRE 2011.
PV DE LA 1ère JOURNEE DE NEGOCIATION
DE LA CLAUSE IALE RGE — JE-

L'an 2011, Mardi, 1è= journée du mois de novembre, s'est tenu dans la salle de réunion du chantier de
la FOLAC Bankaie, sis dans le territoire d'Inongo — Secteur d'Inongos- District de Maï — Ndombe —
Province de Bandundu, une importante réunion intitulée « 1ère journée de négociation de la clause
sociale du cahier des Facges du contrat de concession forestière.

Commencé à 13heures 30! le modérateur Mzita Philippe de l'ONG Action Massive Rurale AMAR, a
voulu rattraper le programme en demandant directement à un volontaire de conduire l'assemblée dans
la prière et, à l'issu de cela un Diacre volontaire s'est lévé: «pour dire la prière - juste après cela, il a de
nouveau priait à l'auditoire de pouvoir se lever pour chanter l'hymne national.

Tout de suite , il a présenté le programme de la journée avec insistance sur l'attention des participants
autour de certains points extrêmement importants inscrits à l'ordre du jour — et, a demandé l'attention
particulière des représentants des communautés afin qu'au sortir de la salle, que les intérêts pour les
quelles les négociateurs surtout ont été mandaté par le reste de la communauté, soient ceux ; attendus
par elle. &

Le programme sus évoqué, se présentait de la manière suivante après les points sur l'accueil des
participants, la prière et l'hymne nationale :

+ Mot du Chef de groupement lyembé ;

+. Mot du Chef de groupement Badia ; d
+ Mot du Représentants des confessions religieuses ;

+ Mot de la FOLAC ;

e Mot du Représentant des ONG accompagnatrices ;

+ Mot de l'Administrateur de territoire de Kutu ;

e Mot de l'Administrateur de territoire d'Inongo ;

# Présentation participants ;

+ Exposé sur le cahier des charges et ;

+ Déjeuner ;

+ Identification des parties prenantes aux négociations ;
+ Synthèse et clôture de la réunion.

S'agissant de la négociation du volet socio-économique entre l'exploitant forestier et les communautés
Badia et lyembé, et vu les dispositions de l'arrêté 023, ont été invitées à la réunion :

Les Autorités politico-Administratives locales de Kutu et Inongo ;
Les Autorités coutumières Badia et lyembé;

Les Représentants de la société FOLAC ;

Les Représentants des communautés Badia, lyembé et Ntombanzale ;
Les Représentants membres des ONG accompagnatrices AMAR et Ul
s peuples autochtones ; !
Les Repr QE deg Eènfessions religieuses ; |
e ga ON

Le Ré, ntant de WW! à fpongo ; ;

LE SERRA RS
2 LA
US L
“2
Cette brève précision des parties prenantes à la réunion, a permis au modérateur de faire mention de
l'absence non seulement de l'Administrateur du territoire de Kutu et sa suite, mais aussi des Autorités
coutumières de deux groupements faute surtout d'une contrainte d'ordre naturel. C'est-à-dire que, le
canon rapide ne pouvait franchir le lac à cause du mauvais temps. Néanmoins, vu leur rôle dans les
enjeux de la clause sociale, les informations à la disposition du modérateur stipulées que des
dispositions nécessaires auraient été prises pour qu'elles soient présentes à partir du jour suivant. Tandis
que pour le Chef des terres des lyembé Monsieur Boluka Nzondo Pelé Mongo, les informations sûres
prouvent qu'il est en prison depuis plus ou moins un mois à Inongo.

De ce fait, le mot des, Autorités coutumières a été dit par le Chef de groupement Ntombanzale par le
canal de son représentant Monsieur Engo Be, qui a tout simplement encourager le processus, remercier
tous les participants présents à la réunion et-enfin, il a souhaiter que les activités séfdéroulent dans le
plus calme possible. - 1 À “

Le Diacre Mungien Emile Vice-Président du'comité de négociation Badia, a pour le compte des
confessions religieuses remercié Dieu en premier lieu pour la circonstance qui nous rassemble en ce lieu
et qu'il a demandé que sa très aimable volonté soit faite pour les parties arrivent aux accords qu'elles
respecteront pour le bien être de tous. Il a en suite remercié l'Etat congolais qui a pensé au bien être
social des populations riveraines des forêts.

Madame Veronica Mpasé, Gérante statutaîre-de la FOLAC a d'abord remercié les Autorités locales
ainsi que l'ensemble des participants pour leur disponibilité à répondre favorablement à cette
importante réunion malgré leurs lourdes responsabilités. Elle a par la suite fait entendre que, le cadre
d'entente entre exploitant et les populations riveraines ne concerne plus un individu. Ce cadre de
concertation a vu le jour depuis la publication de l'arrêté 023 fixant modèle d'accord constituant la
clause sociale du cahier des charges — c'est pour ça que nous sommes là. En plus de cela, elle a priée
aux communautés de saisir cette opportunité pour le développement de la contrée et enfin, a estimée
que les débats se passent dans la sagesse pour aboutir aux résultats escomptés (des infrastructures
socio-économiques) qui seront les fruits de ces assises la raison d'être attentif.

Monsieur Elfils Nkumu Secrétaire Général National de l'UDME a préalablement remercié les Autorités
locales et l'ensemble des participants pour leur disponibilité. À ensuite rappeler à l'Auditoire du
mandat des ONG dans l'accompagnement des communautés dans ce processus pour leur faire
bénéficier des avantages socio-économiques tel prescrit dans l'article 89 du code forestier, renforcé
par l'arrêté 023 (Infrastructures socio-économique au profit des communlutés riveraines des concessions
forestières). Et enfin, il a estimé que ça sera une fierté si les accords qui seront conclus entre parties sont
respectés. || atterri en stigmatisant une désinformation des communautés aux enjeux du cahier des
charges actuel, qui a amené les communautés à la réticence pour souscrire à ce processus, lors de la
sensibilisation aux assemblées locales électives des négociateurs, suite au comportement de certaines
associations et ONG activistes de base, qui voulaient à tout prix s'approprier des communautés pour
négocier à leur place — ce qui n'est pas prévu par la loi.

Madame Gabrielle Mangi Iseka Administrateur de territoire d'Inongo après avoir saluer la présence

de tous, a abordé dans le même ordre d'idée que ses prédécesseurs. Tout simplement, elle s'est étalé
en insistant que si nous sommes là, c'est pour chercher l'intérêt communautaire. Elle a E

l'attention des communautés à ce qu'elles soient attentives et unies pour une meilledxe)és

processus par elles. Et enfin, elle a souhaité que les fruits des trois journées d PA

aux résultats atte: r tous" ?

$ PEN DE à PTS

NE EI

x ellé péverte les traVaux des trois journées de négociation de flcdause soci
k H

f D

\
RTS

v ——

One
Arms
Après que les travaux aient été ouverts, le modérateur reprenant la parle et a demandé aux
participants de suivre attentivement le point autour de l'exposé sur le cahier des charges.

Monsieur Richard Garrigue Responsable de la “certification à la FOLAC a d'abord dit aux participants
qu'il y a deux choses à saisir dans le cahier des charges qui sont :

+ Le plan de gestion et ;
+ La clause sociale.

Il s'est.beaucoup investit à expliquer aux communautés les mécanismes d'abondement des fonds de
à
développement sur les quatre ans à venir.

Dans la partie plan de gestion il présénter la ‘garantie, 24/05 de FOLAC avec une suite totale de
185 170 ha; s'agissant de l'exploitation forestière, ‘il ‘a dégagé de cette superficie des zones
marécageuses, des forêts ou se trouvent des cultures vivrières des communautés, des rivières. || en
résulte qu'il reste une superficie de 95 699 ha jugée utile sur laquelle ont peut faire une exploitation
forestière d'ordre industriel.

Après cela, il a présenté la garantie avec des assiettes annuelles de coupe se trouvant dans la partie
Nord pour le groupement lyembé et Sud pour le groupement Badia y compris les villages Mongo
tawtwa, Iliki et Ngeli qui font parti de la parti suë.du groupement lyembé.

A la suite de cela, Il a été précisé que : (AAC1 — 2012, AAC2 — 2013, AAC3 — 2014, AACA4 — 2015).
Il sied de noter une spécialité pour la garantie 24/05 d'où pour les mêmes AACT nord et sud seront
exploitées la même année. || a apporté une précision que la partie Nord sera exploitée en saison de
pluie. Tandis que la partie sud, compte tenu des zones marécageuses, ne le sera que pendant la saison
sèche.

La compréhension des ces différentes assiettes annuelles de coupe par les participants, lui a amené à
présenté les estimations de volume des bois (en terme de m3) d'œuvre à prélever dans chaque assiette
et le montant y relatif variant entre 2 à 5 dollars le m3 selon la valeur et classement des essences tel
que publié par la direction d'inventaire et aménagement forestier (DIAF).

Il en résulte que sur 95 699 ha, sera exploité pour les quatre prochgines années 50 612 m3, et
généreront une somme globale de 221 176$ (Deux cents vingt et un mile, cent septante six dollars
américains) pour les deux groupements.

La question de Monsieur Imponga Léonard, Président du comité de négociation lyembé sur le sort des
bois récemment prélever dans leur forêts, a ramené Monsieur richard garrigue à présenter un autre
tableau sur le calcul de volume bois prélevés et le montant y afférent depuis le 06 Octobre que la
société a été notifiée sur la conversion du titre d'où, un montant s'élevant à 127 303$ (Cent vingt sept
milles trois cents et trois dollars américains). Mais, l'affectation a posé problème étant donné que
FOLAC a reconnu d'avoir tout récemment exploité les forêts d'Iyembé et surtout celles du groupement
Ntombanzale dans le temps où même, certaines infrastructures ont été réalisées — d'où, la nécessité
sera de voir ce qui a ‘sé construite comme infrastructure dans la même période. Des cartes plus

os Hfcrion ts
écdxne pm particulière classique relatif à ces fonds, ab ÿ let au su à
« il Te

\ © G

4
a
Éd
La question de Monsieur Patrice Emoko négociateur du village Iliki sis dans la partie sud du groupement
lyembé dans le but de savoir où en est on des droits de jouissance des Chefs des terres a permis à
Monsieur Richard Garrigue de se référer à.l'arrêté 023 qui est un cadre mise en place par l'Etat
congolais pour le développement socio-économique de l'ensemble des communautés. Néanmoins, cela
n'empêche pas aux exploitants forestiers de continuer à signer des conventions avec les Chefs des

terres sur le droit de jouissance traditionnelle.

+
Une dernière préoccupation était la réclamation du Représentant du Chef de groupement
Ntombanzale sur droit de port Bankaie , étant donné que leur sol abrite le chantier de la FOLAC.

Cette question a été en, premier lieu répondue par Monsieur richard garrigue disant, qu'aucune
disposition de la loi qui le prévoit. Elle a été renforcée par Monsieur Gabriel Molé:Président de la
fédération des industrielles du bois, qui a tout simplement atterri disant, le cadre actuel ne nous permet
pas de parler ce problème. Plutôt que le groupement Ntombanzaale réclame te droit à l'Etat
congolais non auprès du concessionnaire forestiér.

Le modérateur reprenant la parole, ‘a présenté le programme pour la 2ime journée et enfin, est
intervenu la prière de clôture des travaux de la première journée.

Commencé à 13h30", la première journée a pris fin à 16h00
Fait à Bankaie, le 01 Novembre 2011
NZITA Philippe

Modérateur,
Secrétaire rapporteur de la réunion.

ne:
| MAINDopr,

_

Be
A Tee
EE ue
LE 02 NOVEMBRE 2011.
PV DE LA 2ème JOURNEE DE NEGOCIATION

DE LA CLAUSE SOCIALE DU CAHIER DES CHARGE — FOLAC BANKAIE-24/05

L'an 2011, Mercredi, 2ère Journée du mois de novembre, s'est tenu dans la salle de réunion du chantier
de la FOLAC Bankaïe, sis dans le territoire d'Inongo — Secteur d'Inongo — District de Maï — Ndombe —
Province de Bandundu, une importante réunion intitulée « 2ème journée de négociation de la clause
sociale du cahier des charges du contrat de concession forestière.

“

Commencé à 9h30’, le modérateur Philippe Nzita a demandé au Diacre Mungien de conduire
l'auditoire dans la prière. Il a ensuite rappelé aux participants en leur disant que certains points de la
première journée n'étaient plus traités à cause surtout du retard avec le quel les activités ont été
débutées — et ce par là que les travaux devraient commencer. La parole a était accordée à Monsieur
lbia Chef de groupement Badia qui dans son mot de circonstance a salué la présence de tous les
participants et a souhaité le bon déroulement des activités.

Par la suite, la parole à Monsieur Roger Yalala Administrateur de territoire de Kutu qui dans son mot
de circonstance a rappelé aux participants que nous sommes là pour la négociation de la clause du
cahier des charges entre FOLAC et les comniunautés Badia et lyembé et, les parties doivent se
conformer aux normes établit dans la loi. Il renforce son idée en disant aux participants d'être réaliste
par rapport à leurs intérêts afin d'aboutir à un compromis. Il atterri en souhaitant le bon déroulement
des activités.

L'atterrissage en douceur de ces deux mots de circonstance, a permis au modérateur de faire la lecture
du PV de la première réunion qui n'a eu aucun amendement et, a éfait adopté par l'ensemble des
participants par applaudissements.

Après son adoption, la parole

était accordé à Monsieur Richard Garrigue pour la répartition des fonds en terme de redevances
antérieures s'élevant à un montant global de 127 303$ (Cent vingt sept milles trois cent et trois dollars
américains) aux groupements : t

Un tableau récapitulatif du volume des bois prélevé dans ces forêts duranf la période allant de 2008
— 2011, a été présenté de la manière suivante :

1. Groupement lyembé

+ _2008-0 m3;

e 2009-1111 m3;

+ 2010-4165 m3;

+ 2011-2154 m3.
Total m3 : 7 429 m3 qui après calculs génèrent un montant de : 30 212
lyembé.

2. Groupement Ntombenzale

+ 2008-2727 m3;

e 2009-4241 nie

CA \
2010-4704 m#f > à hrs \
2011-1101 ui après big 2: génèrent un montant de : 97 091$

os à pass
LS
S ar

es

a
ll a en suite fait mention aux infrastructures déjà construites, en cours de réalisation où en
programmation dont les fonds devraient être débités dans les fonds de développement pour les deux
groupements. D'où, les coûts infrastructures. déjà construites en faveur des Ntombenzale s'élèvent à
114 750$ (Cent quatorze milles sept cents cinquante dollars). Tandis que pour les lyembé, les coûts des
travaux réalisés, en cours de réalisation et en programmation s'élèvent à une somme totale de
94 250$ (Nonante quatre milles deux cents cinquante dollars).

Après évaluation des fonds générés et les réalisations faites et trayaux en cours, le résultat démontre
clairement que les Ntombanzale ont une dette 17 650$ (Dix sept milles six cents cinquante dollars).
Tandis que pour les lyembé la dette est de 65 250$ (Soixante cinq milles deux cent cinquante dollars

américains). è 4
; &

Il sied de noter que cette question a suscité un ‘débat houleux marqué par plusieurs questions et
préoccupations des participants, le modérateur a demandé aux lyembé de se concerter
confidentiellement pour une réponse relative à la démonstration de la réalité par Monsieur Richard
Garrigue. °

Le président du comité de négociation Monsieur Léonard Imponga porte parole des lyembé après
% concertation fait cette réflexion :

-  L'auditoire doit tenir compte du clivagè-lyembé Nord et Sud pour établir les responsabilités ;

- Les coûts/école soit 22 500$ sont trop élevé s'agissant surtout des écoles construites en briques
adobes ;
Pour les lyembé, que Monsieur Richard Garrigue refasse le calcul pour qu'on sache la part des
lyembé Nord et Sud d'où une réponse viendra, en plus, par rapport à la convention signée
pour des activités en cours et programmées 2011 — 2012, les lyembé nord pensent eux-mêmes
faires ces réalisations étant donné que rien n'est encore fait en leur faveur;

Monsieur Richard Garrigue, après cette intervention réponds aux lyembé en leur disant que ces coûts
sont variables sur le marché parfois ça peut être moins. A précisé que pour une telle école, les briques
en dobe ne coûtent pas mais plutôt la charpente, les tôles, clous, le ciment, le transport et la main
d'œuvre qui posent problème. En suite il a accepté de refaire le calcul pour prendre en compte le
clivage Nord-Sud dont les résultats donnent une somme de 21 000$ pour les lyembé et 8 000$ pour
les lyembé Sud. Tandis que les Ntombanzale ont avalé la démonstration de Garrigue disons une dette
s'élevant à 17 000$ américains. 4

Les questions posées par Monsieur Paul Ikongo Bosale, notable des lyembé nord, par Mpia Isanza

négociateur des lyembé nord et secrétaire du comité, par Ibeke Bola Luambo et Imoko Lokosa Patrice

des lyembé Sud, aussi les préoccupations du Chef de terre Nkutia et du Notable Bokiki Albert autour

des redevances antérieures, de la dette, ainsi que du clivage Nord-Sud, ont amenées d'abord

Madame Gabrielle Mungi Iseka Administrateur de territoire d'Inongo a exhortée les lyembé a ne pas
«  s'éternisé sur ce point et, les lyembé ont d'autres reflexion à faire — c'est le moment.

Monsieur Roger Yalala Administrateur de Kutu, reprenant la parole pour dire qu'il n'ya personne qui a
le droit de séparé un groupement étant donné les enjeux de la clause sociale parlent d'une
communauté locale représenté au niveau du groupement.

pas remis entre les mains d'un indiy plutôt, la loi prévoit en ses dispositions la mise @%
" comité local de gestion qui en a gestignpaire pour des réalisations socio-économique Ë NN
)°+-remmurfautés. A la suite d'un petite concertätion de leur coté, le débat s'est éteh@M#f@ft Monsieur C2 k,
UNE e x : / J
Mola Cobel de la FIB es rev nu pour confirmer avec preuve tangible de Mori ficher

Pare Œ
clâuse social signée gilleursgoù {s réalables ant soulignés que la société s'edgage à ré
à sl Pis ! M

n

D ie. oral

Le

infrastructures convenu avant négociation, dont les coûts ne sont imputé dans les fonds de
développement. Cette précision a donné une lumière aux lyembé et à toute la salle. C'est-à-dire,
FOLAC va tenir aux engagements convenu avec les lyembé sans imputer l'argent dans le fond de

développement des années à venir.

Après que le débat ait été éteint, le modérateur repasse la parole à Monsieur Gagriel Mola pour
entamer le point sur l'identification des parties prenantes aux négociations.

Monsieur Richard Garrigue a présenté la partie société et le document remis aux Administrateurs des
deuxiterritoire, les communautés et les Autorités politico-administratives locales ont été identifié tour à
tour des Badia aux lyémbé. Simplement, pour le compte du groupement Badia, Monsieur Gabriel avait
posé la question au Chef de groupement pour lui demander s'il n'ya pas des PA das son groupement
— celui — ci confirme la présence des’ PA dans son groupèment mais qui sont venu d'ailleurs — ils ne sont
orinaire. En suite, aucune femme dans la délégation Badia. Il répond qu'aucune invitation n'a été
prévue pour eux. Monsieur Ejfils Nkumu de’ l'UDME a précisé que pendant l'identification des
négociateurs — malgré l'insistancé sur la présence des femmes ; celles — ci ne pouvaient venir tenant
compte de la coutume. || en est de même pour les PA les communautés originaire Badia confirmaient
qu'il n'y avait pas des PA sur leur terroir coutumier. Sur proposition du Modérateur Nzita Philippe, que
le Chef de groupement sélectionne deux PA et femmes car, a dit Monsieur Mola ils font parti de la
communauté locale selon la loi. ,.

Madame Veronica Gérante statutaire de la FOLAC demande aux hommes de Maï Ndombe de savoir
que les femmes existent, font beaucoup et qu'actuellement les femmes tiennent la survie quotidienne des
familles sur tout le plan, nous trouvons des femmes : Ministre, médecin, Ingénieur,

Sur proposition du Modérateur, une pose de 15 minutes était accordée aux participants.

Après la pause, Monsieur Gabriel s'est investit à faire la lecture commentée de l'arrêté 023 et vu le
temps passé pendant les discussions, celui ne pouvait continuer et s'est limité au 2ème chapitre sur les
obligations de la communauté locale. Il a était bien entendu, demandé aux participants de noter leurs
préoccupations relatives à cette lecture dite commentée.

Comme pour le premier jour, le modérateur a encore demandé au Diacre Mungien de conduire
l'auditoire dans la prière de clôture. +

Commencé à 9h30", la deuxième journée de négociation a pris fin à 16h40’.

Fait à Bankaie, le 02 Novembre 2011

Le Modérateur rapporteur NZITA Philippe

Pour le secrétariat

NZITA Philippe et Ingwo:
/
€0€ ct

VONVWO8

€z06 987 Z 3ON3M\ AE

£u us 8007
EN CETNM EME"

1810} se ue jueuoy | uononpoig £UWu us |LOZ £uI ue 010Z £U us 6007 1219J8LUU09 LION

eipeg : eueyeuo ninx SV
ofuoul :1n8p8S O9NONI #
poise : enueIeo IENOGN IVN

IVHNVS ÿ0/ST FILNVHVO LLOZ 2HSOUIIL SUSE-S007 2HSOULIL SUSÿ SIUNIIAIINV SIONVAIOIH
saauwwei801d suonesije:

saauwuue1801d suonesi|e21

21 38 aqua] juawadno19 suores||291 [EJOL

28 ajZuequoyN juawednoio suOnEeSI|P21 [EJOL

asauquÂs

equeÂ| juawednoio ssawweiSoid Sin02 USSUONESI|291 [EJOL

[ sanbug Sep auany| ZIO2-IL0Z auesuadsiq equnjag
(+ LU 00'8 X W 96 senbug sep ajueyy| ZIOZ-IIOC sasse[) 9 21/EPUO2SS 2/02} equnjeg
WU 00'8 * W 95 12108) e ‘ajUESIX2 UONHDNISUOD|  ZLOZ-TLOZ SaSSep 9 211EL1d 3[093 aquneg
sanaua] ‘sauod ‘a8euuoje|d ere 8
Wu 00’Z X WU 00 ës = AE: su 'Mj0qe08U0)
00Z 00/07 ‘a8epneyo ‘quawuaned ‘a8essida12 3}52y 0T0Z-6002 : KL EMOE W
Wu ç'9 x Wu GEpz sañaua) ‘sayiod ‘a8euuoje|d
U 00'S X WU E'TZ ‘aBeneyp ‘quauuaned ‘a3essida12 3}52y OT07-6007 Suepuoes 31053] eMOoqeoBuon
sanblig s2p aju27y| ZTOZ-II02 a1iesuadsiq opuo|og
WU 00'8 X W 95 sino2 ue sanblig|  ZTOZ-ITOZ SasSep 9 211eLu11d 21023 opuo|og

00S £T a[ezuequoN juauedno1) saswwe1801d 38 s1n02 ua suoesi|e31 [2101
[ o0sv | sanbug sep ajueyv]  ZIOC-ILOZ 21esuadsiq
| 00S + | Sin09 Ua Sin Sap UONEAS|] ITOZ 211esuadsiq IZU0q] 22108
005 + | Sin0 US SiNW S3p UONEAS[A TIOZ 211esusdsIq T ee104
UOH2n1SU02
ll 1009 suoisuauuiq 1e13 sainpnaseijui,p adAL a8elllA
eauuy
sagwwueiSoid 33 sino2 uasanbiwou023-0120$ suoljes!|291 Sp 3273
ajezuequoyN juawadnoio suoyesi|e94 [EJOL
O8" X LU J'ET uonajoy|  TIOZ-0102 sassep 9 Uo2as/wulid 21023 exueg
ui g'9 x LU£'6T
WU 00‘8 X Lu 96 ajpeuuoneiedo ‘aodinbs ‘œouiuus]| TIOZ-0102 Sassep 9 aid 2/09 ETS" A:

Lu 00'8 X Lu 95

Li 00'8 X LU 96

ajpeuuonesdo ‘sodinbs ‘soulua]

TIOC-0T0Z SaSSep 9 a11ewud 21093

ajpuuonesado ‘aadinbs ‘sauiuie]

TIOZ-OTOZ

ajpeuuone:ado ‘eedinba ‘saute

TTOC-OTOZ

suoIsuauuiq |

3833

uoHnAsUoS

d'A,
Sn sainpnajsequi,p adAL

1zu0q]| EXE108 sleztéquoa

sassep 9 U03es/Wld 21024 T YE104
sassep 9 a11eLu1d 2107 exeqeqeq}

8007 219070 sindap 50/pz 2nueue ej suep sasi[291 Senbiuou023-0120s sUOjESI|291 Sp 413

% 09 8p juewrangjeid 2p xnez un oane uogosdsoid e| ap senssi seguuoq

6vs4S | 191€

A
ë £ovE
Z =
€
€ 8v6t
€ 772
€
€ Lig€
€
ÿ
69 OL ÿ ACXA
626 | ÿ z8y RES
£99 S ÿ 91vt nova
= + (3)
060 8 ÿ zzoz
s ÿ
ÿL9 62 ÿ 1122
pe ÿ 4119 3SS04
LEII ÿ 8€ VONVNOS
19 Cÿt ç EG 87 AON3M
2810
1E10} JUEJUOW EURE 1s1oL 181918LULU09 LUON

us juejuoy | uononpoid

eipeg : elejJeu)
oBuou]  :1n2128S
pOIS£ _: ERUEJE]

IVHNVS bO/ST 3ILNVAVO SLOZ-TLOZ SITIANNOISIA3Hd SIONVAIG3FH

ninx
O9NONI
FaWOQN IVN

38018831
19181SIQ

LE 03 NOVEMBRE 2011.
PV DE LA 3ère JOURNEE DE NEGOCIATION
DE LA CLAUSE SOCIALE DU CAHIER DES CHARGE — FOLAC BANKAIE-24/05

L'an 2011, Jeudi, 3*® journée du mois de novembre, s'est tenu dans la salle de réunion du
chantier de la FOLAC Bonkaïe, sis dans le territoire d'Inongo — Secteur d'Inongo — District de
Maï — Ndombe — Province de Bandundu, une importante réunion intitulée &« 3%* journée de
négociation de la clause sociale du cahier des charges du contrat de concession forestière.

Commencé à 9h30, le Modérateur Nzita Philippe après mot d'ouverture sur le processus, a
demandé au Diacre Mungien de conduire l'auditoire dans la prière et après que la prière ait
été dite, le programme de la journée a été lu pour mettre tous les participants au même
niveau d'appropriation des activités inscrits à l'ordre du jour. Dans son allocution, il a rappelé
aux participants que les points ci-dessous de la 2%° journée qu'on a pu traités devraient être
récupérés pour atteindre le but de la deuxième journée :

« Suite lecture commentée de l'arrêté 023 ;

Suite identification des parties prenantes aux négociations ;

Présentation des besoins de la population ;

Evaluation chiffrée des projets ;

Choix des infrastructures dans les groupements (travail en sous groupes);
Restitution des travaux des sous groupes ;

#  Ajustement des budgets ;

Etablissement planning des réalisations ; et est intervenu le programme proprement
dite de la journée après les préalables (Prière, lecture PV de la 25° journée) :
Signature de la clause sociale du cahier des charges ;

Election des comités de gestion et de suivi et installation officielle;

Mot du Chef de groupement lyembé ;

Mot du Chef de groupement Badia ;

Mot de la FOLAC ;

Clôture de la réunion ;

Déjeuner.

Le in de de

La parole était accordé à Monsieur Gabriel Mola pour entamer la suite lecture commentée de
l'arrêté 023 — il a d'abord fait rappel de certains articles sensibles de l'arrêté 023 à
l'intention surtout du comité local de gestion bien entendu du suivi et, s'est investit à lire et
expliquer clairement la partie obligation de la communauté locale.

Après ce large exposé édifiant du professeur Président de la FIB, des questions et
préoccupations ci — après des participants ont été soulevées :

-  Q@/ Monsieur Patrice de membre du comité de négociation mongontabotwa, a voulu
savoir par rapport à la composition du comité local de gestion et du suivi, si les lyembé
peuvent en avoir 2 du fait que les lyembé soient séparés Nord-Sud. Et vu la distance
qui le sépare.

- R/ Monsieur le Professeur Mola répond en posant des questions aux Autorités
traditionnelles des lyembé pour savoir s'ils sont divisés Nord-Sud — tout le monde a
répondu non maïs, il va alors loin pour leur dire que l'union fait la force et qu'ils
doivent rester un. Néanmoins, en matière de mise en place de deux comités, que les
lyembé se concerte pouy/mette en place leur comité de gestion et suivi selon la loi —

f
f
toutes fois, à eux de voir avec sagesse comment repartir les infrastructures pour la
satisfaction de tous.

- L'intervention brillante de Monsieur Roger Yalala Administrateur de Kutu à éclairer la
lanterne car celui — ci vient compléter son prédécesseur tout exhortant les lyembé à
rester un Koubliez cette distinction Nord-Sud tt l'Union fait la force » il s'étale, se
référent à la loi bien entendu autour des étapes à franchir pour créer un groupement
bref il fait nécessairement partir de: ( la consultation et consentement libre des
communautés ; de ses Autorités ; de l'administration locale ; provinciale ; centrale ...).

- La motion du Secrétaire de l'AT/Inongo vient renforcée avec l'expérience des Mbelo
qu'on a voulu séparé depuis 1971 et, le dossier est resté lettre morte compte tenu des
péripéties des étapes à franchir.

- Ainsi, ont abordé dans le même ordre d'idée, le Président du comité de négociation
lyembé Monsieur Léonard Imponga, Monsieur Nkutia Nyoku Jules représentant Chef de
terre Mongotabotwa, Monsieur Louis Bapoma représentant Chef de terre Bolondo —
ont parlé en un seul homme — ont par la suite proposés de tout équilibré au niveau de
deux comités et des infrastructures.

Monsieur Gabriel Mola, après analyse fouillée de leurs réactions, atterri en leur disant
que, nous ne signerons qu'un seul cahier des charges mais, si possible avec redevances
séparées Nord-Sud, qui seront planifiées selon vos besoins. Enfin, cette proposition a été
adoptée par les lyembé, Le Modérateur Nzito, rappel cette même proposition faite aux
lyembé dans le couloir et au cas où ne s'entendaient toujours pas.

- La réaction de Madame Gabrielle, AT d'Inongo a aidé les participants à avancer que
de tourner toujours autour du pot.

Cette expression exhortant de Madame Gabrielle Administrateur d'Inongo a servi le
modérateur à prendre une décision de ne plus accorder la parole autour des clivages soit
Est-Ouest-Nord-Sud. Que les questions aide l'auditoire à progresser à l'atteinte de son
programme si chargé de la journée.

Monsieur Benyimi Mpankoy Joseph Chef de terre Kemba groupement Badia voulait revenir
strotégiquement sur le clivage Est-Ouest pour les Badia — le Modérateur répond qu'il s'agit
de deux concessions différentes Sodefor et Folac. La réunion d'aujourd'hui concerne les
Badia que vous êtes.

Monsieur le Commandant de Territoire d'Inongo, à abondé dans le même sens que le
modérateur afin que les choses aillent de la l'avant pour éviter la déviation.

Après quelques éclaircissements d'abord du professeur Mola, du superviseur de
l'Environnement territoire de Kutu autour d'une préoccupation d'un participant PA
demandant une pirogue à la société — tous disent que la question de fabrication de
pirogue est une entente entre les communautés et la FOLAC - des annexes seront dans la
clause sociale pour définir cela de commun accord avec le comité locale de gestion. Tandis
que pour le superviseur, que la population fasse attention, pour le ‘commerçant des
pirogues, l'Etat est très strict dans ses lois et, ne donne pas deux permis de coupe à deux
exploitants pour une même concession. C'est plutôt une entente avec l'exploitant s'agissant
d'une seule pirogue.

Toutes ces précisions ont permis au Modérateur de demander aux Présidents des comités
de négociation de bien vouloir présenter les besoins pour le développement des
communoutés. Après que les besoins aient été présentés librement, l'équipe FOLAC s'est
mise ou travail en vue d'établir une évaluation chiffrée des différents projets.
Le Modérateur suivant le programme a demandé à l'assemblée de prendre la pause
déjeuner d'une heure soit de 13h00 à 14h00.

Après repas, le Modérateur passe la parole à Monsieur Richard Garrigue pour démontrer
les coûts des projets ciblés, Maïs avant tout, il a pensé utile que les communautés ré
éclaircisse les limites par rapport aux AAC présentées, pour qu'on sache d'abord le
montant dont disposé chacun des groupements sur 221 176$ américains USD pour les
quatre ans à venir.

De ce fait, il présente encore la carte de la concession avec les AAC validé au niveau de
la FOLAC et les limites qui séparent le deux groupements Badia et lyembé validées par
les communautés deux jours passés bien entendu avec l'aide de Cyrile Mbaki Chef de
chantier FOLAC/Bankaie.

La carte démontre clairement que les limites entre les deux groupements se situent en
logeant la rivière lomomo à la rivière loke — limite naturelle. Le Chef de groupement, 1 de
Chef de terre, et les Badia dans l'ensemble ont approuvé ces limites d'ordre naturel.

Cette clarification a permis & Monsieur Richard Garrigue des dire aux lyembé que FOLAC
sera plus chez eux étant donné que FOLAC ne prendra que 638ha chez les Badia. D'où,
une somme de :

- 221 621$ USD américains pour lyembé ;
- 9 556$ USD américains pour Badia.

Que les Badia ne regrettent pas car la concession est gérée sur 25 ans et a promis que
d'ici 2015, FOLAC sera complètement chez les Badia et leur besoins seront satisfaits.

Il sied de noter que les infrastructures présentées par les lyembé s'élevaient à 474 960$
américains alors qu'ils disposaient seulement d'une somme de 221 621$ américains.

Monsieur Léonard Imponga Président du comité de négociation lyembé ne pas rester
indifférent à la démonstration du Responsable de la certification Richard Garrigue. Ces
infrastructures ont été calculés, et ont pris en compte le transport un aspect budgétivore —
alors que l'Etat à travers l'article 08 de l'arrêté 023 du 07 Juin 2010 vous oblige de nous
faciliter le transport.

Cette préoccupation du Président du comité de négociation lyembé a permis à Monsieur
Mola de faire d'abord un récit sur le processus de mise en place de cet arrêté et que dans
son ensemble, l'Etat voulait que les communautés se prennent en charge ; l'on ne peut pas
tout demander. Et, même si ce le cas, les communautés paieront toujours. Monsieur
Garrigue a plutôt à son tour contredit Monsieur léonard, que le législateur dit autre chose
que la pensée du président.

Les lyembé après concertation, ont revu leurs besoins et, par rapport à l'enveloppe
disponible, ont pu présenter des besoins raisonnables à la satisfaction de tous les villages
concernés. Lesdits besoins ont été couverts par leurs fonds.

Tandis que pour les Badia, les coûts de leurs projets s'élevaient à 499 710$ (Quotre cents
nonante neuf milles sept cent dix dollars américains), alors que leurs redevances pour les
quatre ans à venir n'étaient que : 9 556$ américains.

Nonobstant, la société avait proposée de réaliser des infrastructures en avance même si le
fonds de développement ne pouvait construire une seule école 6 classes, bureau, salle de
professeur mais, qui seront imputé dans les redevances des années à venir. De ce fait, 3
écoles secondaires ont été approuvées par tous. || s'agit des villages : une à Kemba, Bomo
et lbaa, dont les coûts s'élevaient à 67 500$ (Soixante sept milles cinq cent dollars
américains).

Il est important de souligner la faveur que Madame Veronica Mpase a faite aux
groupements lyembé et Ntombanzale en annulant leurs dettes antérieures découlant des
infrastructures déjà construites dans leurs terroirs. À la suite de cet avantage, des
applaudissements lui ont été réservé de la part des communautés.

Suite à cela, Monsieur Mola avait demandé aux participants si on pouvait signer la clause
sociale du cahier des charges après toutes ces modifications :

Les lyembé disent oui mais, à condition que le principe de calcul basé sur la qualité tel que
écrit sur la fiche d'évaluation chiffrée des projets soit strictement respecté c'est-à-dire :
Construction avec briques cuites, tôles BG 32. Approuvé par Monsieur Richard Gorrigue.

Les Badia disent oui mais, le Chef de terre de Nkilinkili Monsieur Kelanga Maurice, tenait à
ce que son village se retrouve dans la répartition des infrastructures. Après plusieurs
explications et exemples, celui comprend, Et tout le groupement a accepté de signer la
clause sociale du cahier des charges.

Après que les communautés aient acceptés, Monsieur Gabriel Mola et le Modérateur ont
donné les règles de jeux pour la mise en place des comités de gestion et de suivi.

Alors que, le groupement Badia avait aisément élu ses membres pour les deux comités.
Tandis qu'un débat encore houleux, fort engagé du coté des lyembé sur l'équilibre autour
de la répartition des fonctions. Cela étant, avec l'exhortation de Madame Gabrielle AT
d'Inongo, de Monsieur Gagrielle Mola, et de tous, sur proposition du Modérateur et avec
son accompagnement, tous les lyembé se sont enfin concertés pour élire ses membres en
consensus.

Tous les élus ont été présentés et applaudis dans l'auditoire tant pour le comité local de
gestion que celui de suivi. Tour à tour des lyembé aux Badia.

Une pause diner est intervenu à 19h30"

Des PV d'élection des membres des différents comités ont été approuvés et signés par leurs
représentants.

Le Modérateur reprenant la parole, en concertation avec les organisateurs des assises, fixe
le début des travaux à 8h00, pour la journée du 04 Novembre 201 1sur :

L'adoption du PV ;

La lecture des clauses sociales Badia et lyembé ;

La signature des clauses sociales ;

L'installation officielle des comités locaux de gestion et de suivi

...

Commencé à 9h30, la troisième journée de négociation de la clause sociale du cahier des
charges à pris fin à 20h00.

Fait à Bankaie, le 03 Novembre 2011

Le Modérateur Rapporteur
Nzita Philippe
Secrétariat
Nzito Philippe et Ingwon Pitshou
ES

Annexe 9

Plans 1 «
Chronoÿramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC ‘
Plan type écoles de 6 classes

E
œ

H À
PEUT
eieBeze |

Sesieu9 Z
neelnq L

39914 np neaing uondosoy

sesieu9 €
e|qe} epuel6 |
sinosS9J01d Sp eIl2S

sinassajoid sep ajjes eun,p adA} uejd

“/
y

|. MANDnwR,

=}
Plan d'un dispensaire type

|

3m

2m

3m

3m

# Salle d'accouchement

Accueil
Labo
Consultation

eq] e S2SSE1? 9 2JIPPUOISS 2[023
eqUuay e S2SSE|? 9 21IPPUOISS 2[02]
OWOg e Sasse|2 9 21IPPUO28S 2/02

MER U J8T

H3JeT

VIA 31NVNNWWOD V1 3Q SINDIWONO23-010S SNOILVSNVAE S3Q 1INNOISIAZUd ONINNVId

96 2vL6L ENTIER

96'22r 9L Sainauaixe S81N}UINOA
0062 €

SOJIEIES J109
21098 L Inod jnenydeos x

Æ
Es

AE
sonne uro or %
U

(”"spuob
saines) aua]|leaunD)

ET

00002 gyun

00'S€ SJaisinuauu aJIe/E:
00'002

00'G2L [_ 0005 006 iSinuaul adinbo,p Jauo auiejes
oz'Sez 00'05€

or'88l 00'0S€

, S UU ÿ L
AA cé puojejd sonbejdenuos Bal
00'GL 0€ 2P Snoj9
00'GL Op 2p Snoj)
__00SE 09 2p Snoj9 EME
0S'29 05e LT 08 2P Sn0j9)
05'28 05e _] _Sæ 00L 2p Snoj9)|
05'2S 05 LA 021 ap Sno|9
[00€
00'SOL 00€ SE 810} 2p Snoj9)
00'062 0S'vL oz I U € 8p SaJeme
00'00p + 00'91 SLZ Sinof 2p 2QUON
00'05ÿ 00‘ 0€ 5 06 9es SU0ELU 9JQUION
00‘ 009 00'GL op BA 05 2es
00'05p 00'GL 0€ SUOSEUL 9JIEJOU 009)
00'050 L 00'0S€ 000'€ 74 SU0EUL JSU9 SIQUON
__05 007 k UoSeu Jeu Jajeuinof n09)
00'6/S [ SInoÏ 2p 21qUON]
euun xud inenBuo7 | inessiede | insGue eun seseuesed

Sainau3}X2 Sa1NJIUJINO} }n09

u 00‘968 29EJNnS w 008 ine6se7 uw 00'96 4nenBuo7

z

1 sang sq

$ s » m3 à
£ 00097 | saueræsmoo] -

CEA

0006

006

A

s,
SN
\

by

en

fe

(°]
le]

00'0S€

(2:72

00‘06€

9L'LOE

cr'e

UU #
puoyeld sanbejdaruo9

05e

CA

0z ep Sno[9)

sL'e

057

0ÿ ep Sno[9)

Set

SL+ SUOBUL SaJIEIES |810} SNOS

00'G

ETMETEES

006

006

SL'e

00'6

uoSeu adinba,p Jeu9 a1iejes

SJalSinuau 8/QUION

nuauu Ja/jeunof 009)

D'ENTRETIEN

009

JeISINUaUL jeu) JejEunol 1109)

JueluaAed juauui9)|

Sinof 2p 21qUION
SUOSEUU 2IQUON

DIELORTENTE)

SuoSeu Jaijeuinof 109!

10'0 eBeuuojejd SU0JA8UQ

100

SUO9ELU JaU9 2JQUION
U0SEUL J9U9 JaEUNOT 1009)

o|-lula

($ ue)
eyun xd

a  00'0€

500

ras [ sn a

Sainalui3}xe SaINJLLNO} }N09

ÉRETTUS w 00° ina61e7 w 009
ed . 1n9. _,oid __ D a[,_ - 31A8,

Sinof 2p 21qUION

uw
M

seneweed

SaJIEIES 1n09

Jnan6uo7
[ 9g'zz9€ | JaHUEU9 [EJOL
[ 98612 [|  Soinaugxe sainmuno
[_ 00 szr 1] senees wo]
Jyeinydesou

FSpuob
‘seinues) aue]IeouInD)
ELLE
00'02+ SasIEU9)
00'001 neaing
005 xneu9}
00 09 senbug]
OS'2L quiof-aJAno9 sayenñeg
: ‘ . : Lug'0 XWZ
07 88 [€ 06€ | ÆTA] 6 «ul 8200 sanaus inod saoueid|
: u ë lg XUH
80‘v6 00'06€ EA 9 el S+o'o seuod inod 2 UE
“ ; UU ÿ
09'891 Eu 8 0z 7 puoyeid sanbedanuo9|
05 057 L 02 2p Sno19
OST 05'z L Oÿ 2P Snoj9)
00 CS EE z = CERLE
062 07 € * 08 2p Snoj9}
052 062z £ Ë 00k 2p Snol9
052 052 € 3 0Z+ 2p Snoj9)| SI8ISINUAU SJQUION
00'9 00'€ z Ê 0SL 2p Snol9 SaiSNUeu JeljEUol 09)
00 €1 ET y = BIO) 8P Sn01D)
05e 0S'pL € SEULE) lui € ap Selane À
00'0ÿ9 = 00'9L 0p ET ui € ep Se[91| Sinof 8p 21qUON
0006 0064 9 ® 5x 05 2es L'EMECCTENTe) SU0ELU 81qUIO|
00 6? 00'SL £ : x 05 2es UoNepuo} JUSUIS) Su03EU JelEUInOl 09)
8L'2L 00'0S€ zz'0 6 006 10‘0 10'0 <u eBeuuoyeid suoJAeUO)| SUOSEUI jeu) 2IQUION
08 S0Z 00'0S€ 650 144 006 10'0 L0'0 eu Su0JASUT EEE)
05297 00'0S€ 0610 07 Ë Suieseg Sinof ap 81qUON
MECS =
Sainal2x2 SS1nJLUINO} }N09 SeieJeS 1009
zü 008 a9eins w 00'9 ineBie7 uw 00'8 1nenBuo7

edA suesusdsip sineq
République Démocratique du Co

Lr4 é
Assiettes Annuelles de fi

Garantie d'Approvisionnement 24/05 L&

FOLAC

LCD
GK"
D
6.

Botaka

Mpatambalu
Œ

Bankaie

Bosenge

ALT

M

4
Nioki, 4 Gtobre 2011
RS
2002/50/50 np z/o8L respue] sebeuuf ep1nès.
” à

£| À

| 2 ess
E

U ZL8€ :
eu Op8€
eu 618€
eu 618€

aleyUueg - SO/pz jueweuuoisiAo1ddy,p 2jue129
edno9 ap sajjenuuy seJjelssy 9v101
l (|

ou) np 2nhyvpowaq Pnhnqnge
% ep juatengjoid ap xne} un 9218 Lay
% 09 2P} 91914 8p xne} NS

955 6 ; : VIOL
[= z Ê 5
= z Te = =
A 2 19 = =
+ z = < £
= € = = =
vsa € sg i =
10h G pe 2 À
= 5 = = =
SOS 4 € 89k = =
7 € = =
= = C =
rs: > = = =
Sr y [| HE = :
€6 y Ez = £
9va y 19 u =: =
LE v s = 5
[12e » £6 Æ >
SE 2 à ë È
982 L r ZZE É =
= + 2 = =
6 v z : Ë
vlro [ s Ezz L L =
| Sus| çuus
2,0; [le] euine s18101 1309 LO|
IAOHUEUON |e d jueuoy | uononpoid povv IE1J8LLLO9 ON essel)
EIpeg HETETETE)] nn
oBuou] :1n8)93S eipeg :juawiadnois O9NONI ÉLIOMCCES
oise Lequeseo 3SNOQN IVW : LOIHLSIQ

Ê IVANVS #0/S7 AILNVAVO SLOZ-ZLOZ SATIANNOISIA3Hd SIONVAIOIH cs =)

ù

‘Annexe 10

Programme prévisionnel d'entretien
é
COUT DES DEMANDES RETENUES GROUPEMENT BADIA GARANTIE 24/05 BANKAÏ

ee 6 Ecole réfection | RE ee Réfection | Dispensaire / : :
Village OT secondaire 6| Ecole 6 Ft À Centre de centre de Maternité Marché AMnénagemns Beach Maison'de Route
Éürés classes classes sjacss santé santé source passage
Bomo 1 Ï
Kemba LL 1
Ibaa 1 ü
Ishoo | !
Bilondi C
Nkilinkili (Es : |
F Su =
Total 0 3 5 : - - à - à x
Prix unitaire 22 500 22 500 12 500 4 500 4 500 2 500 4 500 Î
Prix total = 67 500 = s + L u 5 7
TOTAL 67 500 F

— Candpructi pre centres de santé, maisons : briques cuites, pavement ciment, couverture en tôles BG 32, par classe : 24 bancs/tables, 1 bureau, 1 chaise, 1 tableau, 1 étagère .

Equilibre financier Groupement Badia

Crédit
= .

LE Ce 2 entz £ 9556
Fond de dévelappentent AAC3
Fond de dévelopément AAC4

=
5 Total recettes 9556

Das de gestion et de suivi 10% du montant des recettes

d'entretien des infrastructures 5% du montant des dépenses
Donne

Total Dépenses

[ Manquant F__62275 |

Ilexiste une différence entre les ressources prévisionnelles ( 62 275 US$) et les coûts prévisionnels des infrastructures.
Au fur et à mesure de la mise en exploitation des 4 AAC, il peut s'avérer que les ressources soient supérieures et permettent de financer l'ensemble des infrastructure8.

Danse le çre ont Lg dénanras exréd-ntair-r r-raier* :--outér- + de f*--2s AT [ |

Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures socio-économiques au bénéfice de la communaté locale de la à
garantie 24/05 LÉ FES

rs
CTP RGDN
& s PES

NE
7
Y

Nature et coût des entretiens à

{;
Routes : tre

Pour Les routes d'exploitation, l'entretien est de La responsabilité du NS
forestier SPANDIR IE

Pour Les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par Les populations riveraines
Ces opérations de cantonnage seront effectués les jours de salongo.

Infrastructures de santé et éducatives

Les différents bâtiments seront chaulés et repeints tous Les deux ans

[Nature
Chaux

Kg

Peinture

Mandœune jo | 2 |
Total par école
[Chaux [Kg [35 1] 35
SR
(PEU TR 10) =

andere Das") |

ai salle des EL BE: mi k
= NT a
Latex 2l'21e 14k bn
Peinture : 7| #1 #

Main dœuvre [jours LOT

Ecole de 6
classes

Salle des
professeurs

Dispensaire

EE dispensaire

En ce qui concerne le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous Les deux ans soit : 6 x 20 S = 120 $7 et by
De 14.

:2X40 5 = 60 $

Remplacement en moyenne de deux bancs par an (cassés) soit

+

Annexe 11

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

€
permettant à la Communauté locale d'exercer plein,
gêner la FOLAC dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, auté évitera
d'exercer ces droits dans les blocs où l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la FOLAC s'engage à garantir à la Communauté
locale l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de

sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces
menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du
Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

c) En tout état de cause, la FOLAC interdit à ses agents et à ses véhicules le
transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s'adonne à la
chasse où pêche illégale dans la concession.

